Exhibit 10.8

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

EXECUTION VERSION

 

 

 

 

 

LIPPERT COMPONENTS, INC.

(as successor to the merger with Kinro, Inc.)

 

Guaranteed By:

 

DREW INDUSTRIES INCORPORATED

 

 

 

 

_______________________________

 

THIRD AMENDED AND RESTATED

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

_______________________________

 

 

 

 

Dated as of February 24, 2014

 

 

 

 

 

$150,000,000 Private Shelf Facility

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

1.

PRELIMINARY STATEMENTS; AUTHORIZATION OF SHELF NOTES

1

     



 

1A.

Prior Issuances

1

 

1B.

Authorization of Amendment and Restatement of Existing Agreement

2

 

1C.

Authorization of Shelf Notes

2

     



2.

PURCHASE AND SALE OF SHELF NOTES

2

     



 

2A.

Facility

2

 

2B.

Issuance Period

3

 

2C.

Request for Purchase

3

 

2D.

Rate Quotes

3

 

2E.

Acceptance

3

 

2F.

Market Disruption

4

 

2G.

Facility Closings

4

 

2H.

Fees

5

     



3.

CONDITIONS OF CLOSING

8

     



 

3A.

Conditions to Effectiveness

8

 

3B.

Conditions to Closing Each Purchase of Shelf Notes

10

     



4.

PREPAYMENTS

12

     



 

4A.

Required Prepayments of Shelf Notes

12

 

4B.

Optional Prepayments of Notes With Yield-Maintenance Amount

12

 

4C.

Prepayment Pursuant to Intercreditor Agreement

12

 

4D.

Notice of Optional Prepayment

12

 

4E.

Application of Prepayments

13

 

4F.

No Acquisition of Shelf Notes

13

     



5.

AFFIRMATIVE COVENANTS

13

     



 

5A.

Financial Statements; Notice of Defaults

13

 

5B.

Information Required by Rule 144A

15

 

5C.

Other Information

15

 

5D.

[Intentionally Omitted]

16

 

5E.

Compliance with Law

16

 

5F.

Insurance and Maintenance of Properties

16

 

5G.

[Intentionally Omitted]

16

 

5H.

Payment of Taxes and Claims

16

 

5I.

Corporate Existence, Etc

17

 

5J.

Books and Records; Inspection

17

 

5K.

Subsidiary Guaranty; Security Documents

17

 

5L.

Further Assurances

18

 

5M.

Succession Plan

18

     



6.

NEGATIVE COVENANTS

18

     



 

6A.

Transactions with Affiliates

18

 

6B.

Merger, Consolidation, Etc

19

 

 
ii

--------------------------------------------------------------------------------

 

 

 

6C.

Liens

19

 

6D.

Limitations on Indebtedness

20

 

6E.

Restrictive Agreements

21

 

6F.

Limitation on Subsidiary Indebtedness and Issuance of Preferred Stock

21

 

6G.

Limitation on Restricted Payments

22

 

6H.

Sale of Assets

22

 

6I.

Limitation on Priority Debt

23

 

6J.

[Intentionally Omitted]

23

 

6K.

Leverage Ratio

23

 

6L.

Minimum Debt Service Ratio

23

 

6M.

Limitation on Investments

23

 

6N.

Hedging Agreements

23

 

6O.

Amendment of Certain Documents

24

 

6P.

Terrorism Sanctions Regulations

24

     



7.

EVENTS OF DEFAULT

24

     



 

7A.

Acceleration

24

 

7B.

Rescission of Acceleration

28

 

7C.

Notice of Acceleration or Rescission

28

 

7D.

Other Remedies

28

     



8.

REPRESENTATIONS, COVENANTS AND WARRANTIES

28

     



 

8A.

Organization

28

 

8B.

Financial Statements

29

 

8C.

Actions Pending

29

 

8D.

Outstanding Indebtedness

29

 

8E.

Title to Properties

29

 

8F.

Taxes

30

 

8G.

Conflicting Agreements and Other Matters

30

 

8H.

Offering of Shelf Notes

31

 

8I.

Use of Proceeds

31

 

8J.

ERISA

31

 

8K.

Governmental Consent

31

 

8L.

Compliance With Laws

32

 

8M.

Disclosure

32

 

8N.

Hostile Tender Offers

32

 

8O.

Investment Company Act

32

 

8P.

[Intentionally Omitted]

32

 

8Q.

Foreign Assets Control Regulations, etc.

32

     



9.

REPRESENTATIONS OF THE PURCHASERS

34

     



 

9A.

Nature of Purchase

34

 

9B.

Source of Funds

34

 

 
iii

--------------------------------------------------------------------------------

 

 

10.

DEFINITIONS; ACCOUNTING MATTERS

36

     



 

10A.

Yield-Maintenance Terms

36

 

10B.

Other Terms

37

     



11.

[Intentionally Deleted]

54

     



12.

CONFIDENTIALITY

55

     



13.

MISCELLANEOUS

55

   



   

13A.

Shelf Note Payments

55

 

13B.

Expenses

56

 

13C.

Consent to Amendments

56

 

13D.

Form, Registration, Transfer and Exchange of Shelf Notes; Lost Shelf Notes

57

 

13E.

Persons Deemed Owners; Participations

58

 

13F.

Survival of Representations and Warranties; Entire Agreement

58

 

13G.

Successors and Assigns

58

 

13H.

Independence of Covenants

58

 

13I.

Notices

58

 

13J.

Payments Due on Non-Business Days

59

 

13K.

Severability

59

 

13L.

Descriptive Headings

59

 

13M.

Satisfaction Requirement

59

 

13N.

Governing Law

59

 

13O.

Severalty of Obligations

60

 

13P.

Counterparts

60

 

13Q.

Binding Agreement

60

 

13R.

Jury Waiver

60

 

13S.

Personal Jurisdiction

61

 

 
iv

--------------------------------------------------------------------------------

 

 

Schedules and Exhibits

 

 

     

Schedule 3A(1)

--

Initial Subsidiary Guarantors and Pledgors

Schedule 6A

--

Transactions with Affiliates

Schedule 6C

--

Existing Liens

Schedule 6D

--

Existing Indebtedness

Schedule 6F

--

Subsidiary Indebtedness

Schedule 8B

--

Material Changes

Schedule 8C

--

Litigation

Schedule 8E

--

Intellectual Property

Schedule 8G

--

Debt Agreements Which Restrict the Incurrence of Indebtedness

     

Exhibit A

--

Form of Shelf Note

Exhibit B

--

Form of Request for Purchase

Exhibit C

--

Form of Confirmation of Acceptance

Exhibit D-1

--

Form of Amended and Restated Parent Guaranty

Exhibit D-2

--

Form of Amended and Restated Subsidiary Guaranty

Exhibit E

--

Form of Amended and Restated Subordination Agreement

Exhibit F

--

Form of Amended and Restated Pledge Agreement

Exhibit G

--

Form of Opinion of Counsel for the Credit Parties

Exhibit H

--

Form of Confirmation of Guaranty

     

 

 
v

--------------------------------------------------------------------------------

 

 

LIPPERT COMPONENTS, INC.

3501 County Road 6 East

Elkhart, Indiana 46514

 

Guaranteed By:

DREW INDUSTRIES INCORPORATED

 

 As of February 24, 2014

 

Prudential Investment Management, Inc.

(herein called “Prudential”)

 

Each Prudential Affiliate (as hereinafter defined)

which becomes bound by certain provisions of

this Agreement as hereinafter provided (the “Purchasers”)

 

c/o Prudential Capital Group

 

Ladies and Gentlemen:

 

LIPPERT COMPONENTS, INC., a Delaware corporation (the “Issuer”), and DREW
INDUSTRIES INCORPORATED, a Delaware corporation (the “Parent”, and, together
with the Issuer, the “Obligors”), each hereby agrees with each of you as
follows:

 

1.      PRELIMINARY STATEMENTS; AUTHORIZATION OF SHELF NOTES.

 

1A.      Prior Issuances. The Issuer and Kinro, Inc. (which has merged with and
into the Issuer) issued on (i) April 29, 2005 5.01% senior promissory notes due
April 29, 2010 in the original aggregate principal amount of $20,000,000
(collectively, the “2005 Notes”) and (ii) June 13, 2006 floating rate senior
promissory notes due June 30, 2013 in the original aggregate principal amount of
$15,000,000 (collectively, the “2006 Notes”) pursuant to that certain Amended
and Restated Note Purchase and Private Shelf Agreement dated as of June 13, 2006
(the “Original Agreement”), among the Issuer, Kinro, Inc., the Parent,
Prudential and each of the holders from time to time of the 2005 Notes and the
2006 Notes. The Issuer, Kinro, Inc., the Parent, Prudential and the holders of
the 2005 Notes and the 2006 Notes amended and restated the Original Agreement
pursuant to that certain Second Amended and Restated Note Purchase and Private
Shelf Agreement, dated as of November 25, 2008 (as such agreement has been
amended and is in effect on the date hereof prior to the effectiveness of the
amendment and restatement provided herein, the “Existing Agreement”). The 2005
Notes and the 2006 Notes have been repaid in full and are no longer outstanding
and no additional promissory notes have been issued under the Existing
Agreement. The Obligors have requested that Prudential consent to the amendment
and restatement of the Existing Agreement for, among other things, to provide
for an extension of the Issuance Period. Prudential has, subject to the
satisfaction of the conditions set forth in paragraph 3A of this Agreement,
consented to such request. The mutual agreement of the parties as to such
matters is set forth in the amendment and restatement of the Existing Agreement
provided for in this Agreement.

 

 


--------------------------------------------------------------------------------

 

 

1B.      Authorization of Amendment and Restatement of Existing Agreement.
Subject to the satisfaction of the conditions precedent set forth in paragraph
3A of this Agreement, Prudential, by its execution of this Agreement, hereby
agrees and consents to the amendment and restatement in its entirety of the
Existing Agreement by this Agreement, and, upon the satisfaction of such
conditions precedent, the Existing Agreement shall be deemed so amended and
restated.

 

1C.      Authorization of Shelf Notes. The Issuer will authorize the issuance of
its senior promissory notes (the “Shelf Notes”, such term to include any such
notes issued in substitution thereof pursuant to paragraph 13D) in the aggregate
principal amount of up to $150,000,000, to be dated the date of issue thereof,
to mature, in the case of each Shelf Note so issued, no more than 12 years after
the date of original issuance thereof, to have an average life, in the case of
each Shelf Note so issued, of no more than 10 years after the date of original
issuance thereof, to bear interest on the unpaid balance thereof from the date
thereof at the rate per annum, and to have such other particular terms, as shall
be set forth, in the case of each Shelf Note so issued, in the Confirmation of
Acceptance with respect to such Shelf Note delivered pursuant to paragraph 2E,
and to be substantially in the form of Exhibit A attached hereto. The terms
“Note” and “Notes” as used herein shall include each Shelf Note delivered
pursuant to any provision of this Agreement and each Shelf Note delivered in
substitution or exchange for any such Shelf Note pursuant to any such provision.
Notes which have (i) the same final maturity, (ii) the same principal prepayment
dates, (iii) the same principal prepayment amounts (as a percentage of the
original principal amount of each Note), (iv) the same interest rate, (v) the
same interest payment periods and (vi) the same date of issuance (which, in the
case of a Note issued in exchange for another Note, shall be deemed for these
purposes the date on which such Note’s ultimate predecessor Note was issued),
are herein called a “Series” of Notes

 

2.      PURCHASE AND SALE OF SHELF NOTES.

 

2A.      Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential Affiliates from
time to time, the purchase of Shelf Notes by Prudential Affiliates pursuant to
this Agreement. The willingness of Prudential to consider such purchase of Shelf
Notes is herein called the “Facility”. At any time, (i) $150,000,000, minus (ii)
the aggregate outstanding principal amount of Shelf Notes purchased and sold
pursuant to this Agreement prior to such time, minus (iii) the aggregate
principal amount of Accepted Notes (as hereinafter defined) which have not yet
been purchased and sold hereunder prior to such time, is herein called the
“Available Facility Amount” at such time. NOTWITHSTANDING THE WILLINGNESS OF
PRUDENTIAL TO CONSIDER PURCHASES OF SHELF NOTES BY PRUDENTIAL AFFILIATES, THIS
AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL
NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO
PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO
SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED
AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.

 

 
2

--------------------------------------------------------------------------------

 

 

2B.      Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) February 24, 2017 and (ii) the thirtieth day
after Prudential shall have given to the Issuer, or the Issuer shall have given
to Prudential, written notice stating that it elects to terminate the issuance
and sale of Shelf Notes pursuant to this Agreement (or if such thirtieth day is
not a Business Day, the Business Day next preceding such thirtieth day). The
period during which Shelf Notes may be issued and sold pursuant to this
Agreement is herein called the “Issuance Period”.

 

2C.      Request for Purchase. The Issuer may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”). Each Request for Purchase shall
be made to Prudential by facsimile or overnight delivery service, and shall (i)
specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $5,000,000 and not be greater than the Available Facility
Amount at the time such Request for Purchase is made, (ii) specify the principal
amounts, final maturities (which shall be no more than 12 years from the date of
issuance), principal prepayment dates and amounts (which shall result in an
average life of no more than 10 years) and interest payment periods (which may
be quarterly or semi-annually, payment in arrears) of the Shelf Notes covered
thereby, (iii) specify the use of proceeds of such Shelf Notes, (iv) specify the
proposed day for the closing of the purchase and sale of such Shelf Notes, which
shall be a Business Day during the Issuance Period not less than 10 days and not
more than 30 days after the making of such Request for Purchase, (v) specify the
number of the account and the name and address of the depository institution to
which the purchase prices of such Shelf Notes are to be transferred on the
Closing Day for such purchase and sale, (vi) certify that the representations
and warranties contained in paragraph 8 are true on and as of the date of such
Request for Purchase, subject to such changes and exceptions thereto, if any, as
may be indicated in the Request for Purchase and are reasonably acceptable to
Prudential, (vii) certify that there exists on the date of such Request for
Purchase no Event of Default or Default and (viii) be substantially in the form
of Exhibit B attached hereto. Each Request for Purchase shall be in writing and
shall be deemed made when received by Prudential.

 

2D.      Rate Quotes. Not later than five Business Days after the Issuer shall
have given Prudential a Request for Purchase pursuant to paragraph 2C,
Prudential may, but shall be under no obligation to, provide to the Issuer by
telephone or facsimile, in each case between 9:30 A.M. and 1:30 P.M. New York
City local time (or such later time as Prudential may elect) interest rate
quotes for the several principal amounts (any interest rate quotes so provided
shall be fixed rate quotes), maturities, principal prepayment schedules and
interest payment periods of Shelf Notes specified in such Request for Purchase.
Each quote shall represent the interest rate per annum payable on the
outstanding principal balance of such Shelf Notes, until such balance shall have
become due and payable, at which Prudential or a Prudential Affiliate would be
willing to purchase such Shelf Notes at 100% of the principal amount thereof.

 

2E.      Acceptance. Within 30 minutes after Prudential shall have provided any
interest rate quotes pursuant to paragraph 2D or such shorter period as
Prudential may specify to the Issuer (such period herein called the “Acceptance
Window”), the Issuer may, subject to paragraph 2F, elect to accept such interest
rate quotes as to not less than $5,000,000 aggregate principal amount of the
Shelf Notes specified in the related Request for Purchase. Such election shall
be made by an Authorized Officer of the Issuer notifying Prudential by telephone
or facsimile within the Acceptance Window that the Issuer elects to accept such
interest rate quotes, specifying the Shelf Notes (each such Shelf Note being
herein called an “Accepted Note”) as to which such acceptance (herein called an
“Acceptance”) relates. The day the Issuer notifies Prudential of an Acceptance
with respect to any Accepted Notes is herein called the “Acceptance Day” for
such Accepted Notes. Any interest rate quotes as to which Prudential does not
receive an Acceptance within the Acceptance Window shall expire, and no purchase
or sale of Shelf Notes hereunder shall be made based on such expired interest
rate quotes. Subject to paragraphs 2B and 2F and the other terms and conditions
hereof, the Issuer agrees to sell to one or more Prudential Affiliates, and
Prudential agrees to cause the purchase by one of more Prudential Affiliates of,
the Accepted Notes at 100% of the principal amount of such Accepted Notes. As
soon as practicable following the Acceptance Day, the Issuer and each Prudential
Affiliate which is to purchase any such Accepted Notes will execute a
confirmation of such Acceptance substantially in the form of Exhibit C attached
hereto (herein called a “Confirmation of Acceptance”). If the Issuer should fail
to execute and return to Prudential within three Business Days following receipt
thereof a Confirmation of Acceptance with respect to any Accepted Notes,
Prudential or any Prudential Affiliate may at its election at any time prior to
its receipt thereof cancel the closing with respect to such Accepted Notes by so
notifying the -Issuer in writing.

 

 
3

--------------------------------------------------------------------------------

 

 

2F.      Market Disruption. Notwithstanding the provisions of paragraph 2E, if
Prudential shall have provided interest rate quotes pursuant to paragraph 2D and
thereafter prior to the time an Acceptance with respect to such quotes shall
have been notified to Prudential in accordance with paragraph 2E the domestic
market for U.S. Treasury securities or other financial instruments shall have
closed or there shall have occurred a general suspension, material limitation,
or significant disruption of trading in securities generally on the New York
Stock Exchange or in the domestic market for U.S. Treasury securities or other
financial instruments, then such interest rate quotes shall expire, and no
purchase or sale of Shelf Notes hereunder shall be made based on such expired
interest rate quotes. If the Issuer thereafter notifies Prudential of the
Acceptance of any such interest rate quotes, such Acceptance shall be
ineffective for all purposes of this Agreement, and Prudential shall promptly
notify the Issuer that the provisions of this paragraph 2F are applicable with
respect to such Acceptance.

 

2G.      Facility Closings. Not later than 11:30 A.M. (New York City local time)
on the Closing Day for any Accepted Notes, the Issuer will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of the Prudential Capital Group, Two Prudential Plaza, Suite 5600,
Chicago, Illinois 60601 (or such other address as Prudential may specify in
writing), the Accepted Notes to be purchased by such Purchaser in the form of
one or more Shelf Notes in authorized denominations as such Purchaser may
request for each Series of Accepted Notes to be purchased on such Closing Day,
dated such Closing Day and registered in such Purchaser's name (or in the name
of its nominee), against payment of the purchase price thereof by transfer of
immediately available funds for credit to the Issuer’s account specified in the
Request for Purchase of such Shelf Notes. If the Issuer fails to tender to any
Purchaser the Accepted Notes to be purchased by such Purchaser on the scheduled
Closing Day for such Accepted Notes as provided above in this paragraph 2G, or
any of the conditions specified in paragraph 3 shall not have been fulfilled by
the time required on such scheduled Closing Day, the Issuer shall, prior to 1:00
P.M. New York City local time, on such scheduled Closing Day notify Prudential
(which notification shall be deemed received by each Purchaser) in writing
whether (i) such closing is to be rescheduled (such rescheduled date to be a
Business Day during the Issuance Period not less than one Business Day and not
more than 10 Business Days after such scheduled Closing Day (the “Rescheduled
Closing Day”)) and certify to Prudential (which certification shall be for the
benefit of each Purchaser) that the Issuer reasonably believes that it will be
able to comply with the conditions set forth in paragraph 3 on such Rescheduled
Closing Day and that the Issuer will pay the Delayed Delivery Fee in accordance
with paragraph 2H(2) or (ii) such closing is to be canceled and that the Issuer
will pay the Cancellation Fee as provided in paragraph 2H(3). In the event that
the Issuer shall fail to give such notice referred to in the preceding sentence,
Prudential (on behalf of each Purchaser) may at its election, at any time after
1:00 P.M., New York City local time, on such scheduled Closing Day, notify the
Issuer in writing that such closing is to be canceled and the Issuer is
obligated to pay the Cancellation Fee as provided in paragraph 2H(3).
Notwithstanding anything to the contrary appearing in this Agreement, the Issuer
may elect to reschedule a closing with respect to any given Accepted Notes on
not more than one (1) occasion, unless Prudential shall have otherwise consented
in writing.

 

 
4

--------------------------------------------------------------------------------

 

 

2H.      Fees.

 

2H(1)      Issuance Fee. The Issuer will pay to each Purchaser of Accepted Notes
in immediately available funds a fee (herein called the “Issuance Fee”) on each
Closing Day for Accepted Notes in an amount equal to 0.10% of the aggregate
principal amount of Shelf Notes sold to such Purchaser on such Closing Day.

 

2H(2)      Shelf Notes Delayed Delivery Fee. If the closing of the purchase and
sale of any Accepted Note is delayed for any reason beyond the original Closing
Day for such Accepted Note, the Issuer will pay to the Purchaser of such
Accepted Note (a) on the Cancellation Date or actual closing date of such
purchase and sale and (b) if earlier, the next Business Day following 90 days
after the Acceptance Day for such Accepted Note and on the Business Day
following the end of each 90-day period ending thereafter, a fee (herein called
the “Delayed Delivery Fee”) calculated as follows:

 

(BEY - MMY) X DTS/360 X PA

 

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Note having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days (a new alternative
investment being selected by Prudential each time such closing is delayed);
“DTS” means Days to Settlement, i.e., the number of actual days elapsed from and
including the original Closing Day with respect to such Accepted Note (in the
case of the first such payment with respect to such Accepted Note) or from and
including the date of the next preceding payment (in the case of any subsequent
delayed delivery fee payment with respect to such Accepted Note) to but
excluding the date of such payment; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Note for which such calculation is being made.
In no case shall the Delayed Delivery Fee be less than zero. Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with paragraph 2G.

 

 
5

--------------------------------------------------------------------------------

 

 

2H(3)      Shelf Notes Cancellation Fee. If the Issuer at any time notifies
Prudential in writing that it is canceling the closing of the purchase and sale
of such Accepted Note, or if Prudential or any Prudential Affiliate notifies the
Issuer in writing under the circumstances set forth in the last sentence of
paragraph 2E or the penultimate sentence of paragraph 2G that the closing of the
purchase and sale of such Accepted Note is to be canceled, or if the closing of
the purchase and sale of such Accepted Note is not consummated on or prior to
the last day of the Issuance Period (the date of any such notification, or the
last day of the Issuance Period, as the case may be, being herein called the
“Cancellation Date”), the Issuer will pay the Purchasers in immediately
available funds an amount (the “Cancellation Fee”) calculated as follows:

 

PI X PA

 

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning ascribed to it in paragraph 2H(2). The foregoing bid and ask prices
shall be as reported by TradeWeb LLC (or, if such data for any reason ceases to
be available through TradeWeb LLC, any publicly available source of similar
market data as is then customarily used by Prudential). Each price shall be
rounded to the second decimal place. In no case shall the Cancellation Fee be
less than zero.

 

2H(4)      Taxes.

 

 

 

(i)     Any and all payments by or on account of any obligation of any Obligor
under any Transaction Document shall be made without deduction or withholding
for any Taxes, except as required by applicable laws. If any applicable laws
require the deduction or withholding of any Tax from any such payment by an
Obligor, then such Obligor shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to this paragraph 2H(4) provided such amount deducted or withheld is
timely paid to the applicable Governmental Authority. To the extent that any
holder of a Note has provided the Issuer with the forms required pursuant to
this paragraph 2H(4) the Issuer shall, and does hereby indemnify such holder of
a Note for any such amount deducted or withheld, and shall on demand make
payment to such holder in an amount equal to the amount required to be withheld
or deducted from the payment due such holder.

 

 
6

--------------------------------------------------------------------------------

 

 

 

(ii)     Each holder of Notes that is not organized under the laws of the U.S.
or a state thereof (each a “Non-U.S. Noteholder”) agrees that it will, not more
than ten Business Days after the date of its purchase of any Shelf Note, (a)
deliver to the Issuer two duly completed copies of U.S. Internal Revenue Service
Form W-8BEN or W-8ECI, certifying in either case that such holder is entitled to
receive payments under this Agreement without deduction or withholding of any,
or is subject to a reduced rate of withholding of, U.S. federal income taxes,
and (b) deliver to the Issuer a U.S. Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from U.S. backup
withholding tax. Each Non-U.S. Noteholder further undertakes to deliver to the
Issuer (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or become obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto, in each case, as may be
reasonably requested by the Issuer. All forms or amendments described in the
preceding sentence shall certify that such holder is entitled to receive
payments under this Agreement and the Notes without deduction or withholding of
any, or is subject to a reduced rate of withholding of, U.S. federal income
taxes, unless an event (including without limitation any change in treaty, law
or regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such holder from duly completing and delivering any such form or
amendment with respect to it and such holder advises the Issuer that it is not
capable of receiving payments without any deduction or withholding, or at the
reduced rate of withholding, of U.S. federal income tax. Notwithstanding any
other provision of this paragraph, a Non-U.S. Noteholder shall not be required
to deliver any form pursuant to this paragraph that such Non-U.S. Noteholder is
not legally able to deliver.

 

(iii)     For any period during which a Non-U.S. Noteholder has failed to
provide the Issuer with an appropriate form pursuant to clause (ii) of this
paragraph 2H(4) (unless such failure is due to a change in treaty, law, or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, occurring subsequent to the date on which a form
originally was required to be provided), such Non-U.S. Noteholder shall not be
entitled to indemnification under paragraph 2H(4)(i) with respect to income
taxes imposed by the United States; provided that, should a Non-U.S.Noteholder
which is otherwise exempt from or subject to a reduced rate of withholding tax
become subject to taxes because of its failure to deliver a form required under
such clause (i), the Issuer shall, at the expense of such Non-U.S. Noteholder,
take such steps as such Non-U.S. Noteholder shall reasonably request to assist
such Non-U.S. Noteholder to recover such taxes.

 

(iv)     To the extent that withholding tax indemnification of the holders of
Notes is provided for herein, any holder of Notes that is entitled to an
exemption from or reduction of withholding tax with respect to payments under
this Agreement or any Note pursuant to the law of any relevant jurisdiction or
any relevant treaty shall deliver to the Issuer at the time or times prescribed
by applicable law, such properly completed and executed documentation prescribed
by applicable law as will permit such payments to be made without withholding or
at a reduced rate; provided that (a) the Issuer has delivered a written request
to such holder to deliver such documentation, and have provided the forms
thereof (together with instructions therefor in the English language, or an
English translation thereof), at least 60 days prior to such prescribed time or
times and (b) the delivery of such documentation would not (in such holder's
reasonable judgment) impose any unreasonable burden (in time, resources or
otherwise) on such holder or result in any confidential or proprietary income
tax return information being revealed directly or indirectly to any Person (it
being understood that a holder shall not have any obligation under this clause
(iii) if any condition in this proviso shall not be satisfied).

 

 
7

--------------------------------------------------------------------------------

 

 

3.      CONDITIONS OF CLOSING.

 

3A.      Conditions to Effectiveness. The agreement of Prudential to amend and
restate the Existing Agreement in its entirety as provided herein is subject to
the satisfaction, on or before the Effective Date, of the following conditions:

 

3A(1)      Prudential shall have received the following documents, each duly
executed and delivered by the party or parties thereto and in form and substance
satisfactory to Prudential:

 

(i)     Amended and Restated Parent Guarantee Agreement, dated as of the date
hereof, executed by the Parent and Prudential, in the form of Exhibit D-1 hereto
(the “Parent Guaranty”);

 

(ii)     Amended and Restated Subsidiary Guarantee Agreement, dated as of the
date hereof, executed by each of the Subsidiary Guarantors and Prudential, in
the form of Exhibit D-2 hereto (the “Subsidiary Guaranty”);

 

(iii)     Amended and Restated Subordination Agreement, dated as of the date
hereof, by and among the Credit Parties and Prudential, in the form of Exhibit E
hereto (the “Subordination Agreement”);

 

(iv)     Amended and Restated Pledge and Security Agreement, dated as of the
date hereof, executed by the Obligors and the Subsidiary Guarantors in favor of
the Security Trustee, as secured party, for the benefit of the holders from time
to time of Shelf Notes, in the form of Exhibit F hereto (the “Pledge
Agreement”);

 

(v)     the Intercreditor Agreement;

 

(vi)     Amended and Restated Collateralized Trust Agreement, dated as of the
date hereof, executed by the Issuer, Prudential and the Security Trustee;

 

 
8

--------------------------------------------------------------------------------

 

 

 

(vii)      a second amendment to the Bank Credit Agreement, dated as of the date
hereof, certified by a Responsible Officer of the Issuer as being true and
correct as of the Effective Date; and

 

(viii)     such other certificates, documents and agreements as Prudential may
request (including those referenced in paragraph 3B).

 

3A(2)      [Intentionally Deleted]

 

3A(3)      Representations and Warranties; Performance; No Default. The
representations and warranties contained in this Agreement and each of the other
Transaction Documents shall be true on and as of the Effective Date; each
Obligor shall have performed and complied with all agreements, covenants and
conditions contained in this Agreement required to be performed or complied with
by it on or prior to the Effective Date; there shall exist on the Effective Date
no Event of Default or Default; and each of the Obligors shall have delivered to
such Purchaser an Officer’s Certificate, dated the Effective Date, to both such
effects, in form and substance satisfactory to Prudential.

 

3A(4)      Constitutive and Authorization Documents. Prudential shall have
received from each Credit Party a certificate, in form and substance
satisfactory to it, certifying (i) as to the incumbency of the Persons executing
the Transaction Documents and other documents in connection therewith on behalf
of such Credit Party and (ii) that the certificate of incorporation, including
all amendments thereto, and by-laws of each Credit Party that is a corporation,
the certificate of limited partnership and the limited partnership agreement of
each Credit Party that is a limited partnership, and the certificate of
formation and operating agreement of each Credit Party that is a limited
liability company have not been amended since the date of the Existing Agreement
in any material respect, except as disclosed in such certification, and
attaching copies of such Credit Party’s constitutive documents, as in effect on
the Effective Date (unless previously delivered), good standing certificates,
and the resolutions authorizing its execution and delivery of the Transaction
Documents to which it is a party, and certifying as to such other matters as
Prudential may reasonably request.

 

3A(5)      Structuring Fee. In consideration for the time, effort and expense
involved in the preparation, negotiation and execution of this Agreement, the
Issuer shall have paid to Prudential in immediately available funds a
structuring fee in the amount of $37,500.

 

3A(6)      Payment of Closing Expenses. The Obligors shall have paid at the
closing the fees, charges and disbursements of the special counsel to Prudential
and the Purchasers as presented by such counsel in a statement on the Effective
Date and for which the Obligors are responsible in accordance with paragraph
13B.

 

3A(7)      Registration and Filings. Each of the Obligors shall have authorized
the Security Trustee to file UCC financing statements in respect of the security
interests created by the Pledge Agreement in the office of each appropriate
Governmental Authority if such filings are necessary or appropriate in such
jurisdictions.

 

 
9

--------------------------------------------------------------------------------

 

 

3A(8)      UCC Searches. On or prior to the Effective Date, Prudential shall
have received UCC searches with respect to the Obligors dated reasonably close
to such Effective Date.

 

3A(9)      Stock Certificates. On or prior to the Effective Date, the Security
Trustee shall have acknowledged its receipt of original stock certificates
evidencing the equity being pledged pursuant to the Pledge Agreement and undated
stock or transfer powers duly executed in blank, in each case to the extent such
pledged equity is certificated.

 

3A(10)      Proceedings. All proceedings taken or to be taken in connection with
the transactions contemplated hereby and all documents incident thereto shall be
satisfactory in form and substance to Prudential, and Prudential shall have
received all such counterpart originals or certified or other copies of such
documents as it may reasonably request.

 

3B.      Conditions to Closing Each Purchase of Shelf Notes. The obligation of
any Purchaser to purchase and pay for any Shelf Notes is subject to the
satisfaction, on or before the Closing Day for such Shelf Notes, of the
following conditions:

 

3B(1)      Shelf Notes. Such Purchaser shall have received the Shelf Note(s) to
be purchased by such Purchaser, dated the applicable Closing Day with respect to
such Shelf Notes.

 

3B(2)      Private Placement Number. Such Purchaser shall have received a
Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
connection with the Securities Valuation Office of the National Association of
Insurance Commissioners) for the Shelf Notes to be purchased by it.

 

3B(3)      Opinions of Counsel. Such Purchaser shall have received

 

(i)     from Bingham McCutchen LLP, a favorable opinion satisfactory to such
Purchaser as to such matters incident to the matters herein contemplated as it
may reasonably request; and

 

(i)     from the Chief Legal Officer to the Credit Parties, a favorable opinion
in form and substance satisfactory to such Purchaser.

 

(iii)     from special counsel to the Credit Parties (designated by the Credit
Parties and acceptable to the Purchasers), a favorable opinion satisfactory to
such Purchaser and substantially in the form of Exhibit G attached hereto.

 

The Obligors hereby direct such counsel in clauses (ii) and (iii) above to
deliver such opinions, agree that the issuance and sale of any Shelf Notes will
constitute a reconfirmation of such direction, and understand and agree that
each Purchaser receiving such an opinion will and is hereby authorized to rely
on such opinion.

 

 
10

--------------------------------------------------------------------------------

 

 

 

3B(4)      Representations and Warranties; Performance; No Default. The
representations and warranties contained in this Agreement and each of the other
Transaction Documents shall be true on and as of such Closing Day, except to the
extent of (a) changes caused by the transactions herein contemplated, and (b)
such changes or exceptions thereto as may be indicated in the Request for
Purchase and are reasonably acceptable to Prudential and such Purchaser. In
addition, each Obligor shall have performed and complied with all agreements,
covenants and conditions contained in this Agreement required to be performed or
complied with by it on or prior to such Closing Day, and there shall exist on
such Closing Day no Event of Default or Default; and each of the Obligors shall
have delivered to such Purchaser an Officer’s Certificate, dated such Closing
Day, to both such effects and in form and substance satisfactory to Prudential
and such Purchaser.

 

3B(5)      Constitutive and Authorization Documents. Such Purchaser shall have
received from each Credit Party a certificate in the form and substance
satisfactory to such Purchaser and Prudential, certifying as to the incumbency
of the Persons executing the Shelf Notes and other documents, agreements and
certificates in connection therewith on behalf of such Credit Party and
attaching copies of such Credit Party’s constitutive documents as in effect on
such Closing Day (unless previously delivered), good standing certificates, and,
where applicable, the resolutions authorizing its execution of and issuance of
the Shelf Notes, and certifying as to such other matters as the Purchasers may
reasonably request.

 

3B(6)      Reaffirmation and Confirmation of Guaranty. The Parent and each
Subsidiary Guarantor shall have delivered to such Purchaser a reaffirmation and
confirmation of guaranty in the form attached hereto as Exhibit H (each herein,
a “Confirmation of Guaranty”);

 

3B(7)      Purchase Permitted by Applicable Laws. The purchase of and payment
for the Shelf Notes to be purchased by such Purchaser on the applicable Closing
Day (including the use of the proceeds of such Shelf Notes by the Issuer) shall
not violate any applicable law or governmental regulation (including, without
limitation, Section 5 of the Securities Act or Regulation T, U or X of the Board
of Governors of the Federal Reserve System) and shall not subject such Purchaser
to any tax, penalty or liability under or pursuant to any applicable law or
governmental regulation, and such Purchaser shall have received such
certificates or other evidence as it may request to establish compliance with
this condition.

 

3B(8)      Payment of Certain Fees. The Issuer shall have paid to Prudential or
any Purchaser, as applicable, any fees due it pursuant to or in connection with
this Agreement, including any Issuance Fee due pursuant to paragraph 2H(1) and
any Delayed Delivery Fee due pursuant to paragraph 2H(2).

 

3B(9)      Payment of Closing Expenses. The Obligors shall have paid at the
closing the fees and disbursements of the special counsel to Prudential and the
Purchasers as presented by such counsel in a statement on the Closing Day and
for which the Issuer is responsible in accordance with paragraph 13B.

 

 
11

--------------------------------------------------------------------------------

 

 

 

3B(10)      Proceedings. All proceedings taken or to be taken in connection with
the transactions contemplated hereby and all documents incident thereto shall be
satisfactory in form and substance to such Purchaser, and such Purchaser shall
have received all such counterpart originals or certified or other copies of
such documents as it may reasonably request.

 

4.      PREPAYMENTS.

 

The Shelf Notes shall be subject to required prepayment as and to the extent
provided in paragraph 4A. The Shelf Notes shall also be subject to prepayment
under the circumstances set forth in paragraph 4B and paragraph 4C. Any
prepayment made by the Issuer pursuant to any other provision of this paragraph
4 shall not reduce or otherwise affect its obligation to make any required
prepayment as specified in paragraph 4A.

 

4A.      Required Prepayments of Shelf Notes. Each Series of Shelf Notes shall
be subject to required prepayments, if any, set forth in the Shelf Notes of such
Series.

 

4B.      Optional Prepayments of Notes With Yield-Maintenance Amount.

 

The Shelf Notes of each Series shall be subject to prepayment, in whole at any
time or from time to time in part (in integral multiples of $100,000 and in a
minimum amount of $1,000,000), at the option of the Issuer, at 100% of the
principal amount so prepaid plus interest thereon to the prepayment date and the
Yield-Maintenance Amount, if any, with respect to each such Shelf Note. Any
partial prepayment of a Series of such Shelf Notes pursuant to this paragraph
4B(1) shall be applied in satisfaction of remaining required payments of
principal on such Series of Shelf Notes in inverse order of their scheduled due
dates.

 

4C.      Prepayment Pursuant to Intercreditor Agreement. The Shelf Notes prepaid
with a distribution made pursuant to the terms of the Intercreditor Agreement
shall be made at 100% of the principal amount so prepaid, plus interest thereon
to the prepayment date and the Yield-Maintenance Amount, if any, with respect to
each such Shelf Notes. Any partial prepayment of the Shelf Notes pursuant to
this paragraph 4(C) shall be applied in satisfaction of remaining required
payments of principal in inverse order of their scheduled due dates.

 

4D.      Notice of Optional Prepayment. The Issuer shall give the holder of each
Shelf Note to be prepaid pursuant to paragraph 4B irrevocable written notice of
such prepayment not less than 10 Business Days prior to the prepayment date,
specifying such prepayment date, the aggregate principal amount of the Shelf
Notes to be prepaid on such date, the principal amount of the Shelf Notes held
by such holder to be prepaid on that date and that such prepayment is to be made
pursuant to paragraph 4B. Notice of prepayment having been given as aforesaid,
the principal amount of the Shelf Notes specified in such notice, together with
interest thereon to the prepayment date and together with the Yield-Maintenance
Amount, if any, herein provided, shall become due and payable on such prepayment
date. The Issuer shall, on or before the day on which it gives written notice of
any prepayment pursuant to paragraph 4B, give telephonic notice of the principal
amount of the Shelf Notes to be prepaid and the prepayment date to each
Significant Holder which shall have designated a recipient for such notices in
the Purchaser Schedule attached to the applicable Confirmation of Acceptance for
such Significant Holder or by notice in writing to the Issuer.

 

 
12

--------------------------------------------------------------------------------

 

 

 

4E.      Application of Prepayments. In the case of each prepayment of less than
the entire unpaid principal amount of all outstanding Shelf Notes of any Series
pursuant to paragraph 4A, the amount to be prepaid shall be applied pro rata to
all outstanding Shelf Notes of such Series according to the respective unpaid
principal amounts thereof. In the case of each prepayment of less than the
entire unpaid principal amount of all outstanding Shelf Notes pursuant to
paragraphs 4B or 4C, the amount to be prepaid shall be applied pro rata to all
outstanding Shelf Notes of all Series according to the respective unpaid
principal amounts thereof.

 

4F.      No Acquisition of Shelf Notes. The Obligors shall not, and shall not
permit any of their Subsidiaries or Affiliates to, prepay or otherwise retire in
whole or in part prior to their stated final maturity (other than by prepayment
pursuant to paragraphs 4A, 4B or 4C or upon acceleration of such final maturity
pursuant to paragraph 7A), or purchase or otherwise acquire, directly or
indirectly, Shelf Notes held by any holder.

 

5.      AFFIRMATIVE COVENANTS. During the Issuance Period and so long thereafter
as any Shelf Note or other amount owing under this Agreement or any other
Transaction Document shall remain unpaid, the Obligors covenant as follows:

 

5A.      Financial Statements; Notice of Defaults. The Obligors will deliver to
each holder of any Shelf Notes in triplicate:

 

(i)     within the earlier of 45 days after the end of each of the first three
fiscal quarters of each fiscal year of the Parent or 10 days after filing with
the SEC, (a) the Parent’s consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
fiscal quarter (except in the case of statements of stockholders’ equity and
statements of cash flows) and the then elapsed portion of the fiscal year,
setting forth in each case (except in the case of stockholders' equity) in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its authorized financial officers as presenting fairly in
all material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, and (b) consolidating balance sheets of the Parent and
the Issuer setting forth such information separately for the Parent and for the
Issuer and related consolidating statements of operations of the Parent and of
the Issuer setting forth such information separately for the Parent and the
Issuer as of the end of and for such quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or in the case of the balance sheets, as of
the end of) the previous fiscal year, all of which shall be certified by the
chief financial officer of the Parent as fairly presenting the financial
condition and results of operations therein shown in accordance with GAAP
consistently applied subject to normal year-end adjustments and the absence of
footnotes;

 

 
13

--------------------------------------------------------------------------------

 

 

 

(ii)     within the earlier of 120 days after the end of each fiscal year of the
Parent or 10 days after filing with the SEC, (a) the Parent’s audited
consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, and (b) consolidating balance sheets setting
forth such information separately for the Parent and for the Issuer as of the
end of such fiscal year and consolidating statements of operations setting forth
such information separately for the Parent and for the Issuer for such fiscal
year, such consolidating balance sheet and consolidating statements of
operations to be certified by the chief financial officer of the Parent as
fairly presenting the financial condition and results of operations of the
Parent and the Issuer as of the end of, and for, such fiscal period in
accordance with GAAP;

 

(iii)     concurrently with any delivery of financial statements under clause
(i) or (ii) above, an Officer’s Certificate of the Parent (a) certifying as to
whether a Default or Event of Default has occurred and, if a Default or Event of
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with paragraphs 6C, 6D, 6F, 6H,
6I, 6K and 6L and (b) stating whether any change in the application of GAAP in
respect of the audited financial statements referred to in paragraph 8B has
occurred and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(iv)     concurrently with any delivery of financial statements under clause
(ii) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default
(which certificate may be limited to the extent required by accounting rules or
guidelines), and promptly after receipt by the Parent, a copy of each management
letter (if prepared) of such accounting firm (together with any response thereto
prepared by the Parent);

 

(v)     promptly (a) after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Parent or any Subsidiary thereof with the SEC (or any governmental body or
agency succeeding to any or all of the functions of the SEC) or with any
national securities exchange, or distributed by the Parent to its shareholders
generally, as the case may be; and (b) copies of any documents and information
furnished to any other government agency (except if in the ordinary course of
business), including the Internal Revenue Service;

 

(vi)     promptly, a copy of any amendment or waiver of any provision of any
agreement or instrument referred to in paragraph 6O;

 

 
14

--------------------------------------------------------------------------------

 

 

 

(vii)     not later than the time furnished to such Person, a copy of any
certificate or notice given by any Credit Party to the Administrative Agent (as
such term is defined in the Bank Credit Agreement) and/or the Bank Lenders, or
received by any Credit Party from the Administrative Agent or any Bank Lender in
connection with the Bank Credit Agreement; and

 

(viii)     promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of each
Credit Party or any Subsidiary thereof, or compliance with the terms of this
Agreement, the Shelf Notes or the other Transactions Documents, as Prudential or
any holder of Shelf Notes may reasonably request.

 

5B.      Information Required by Rule 144A. The Parent covenants that it will,
upon the request of the holder of any Shelf Note, provide such holder, and any
qualified institutional buyer designated by such holder, such financial and
other information as such holder may reasonably determine to be necessary in
order to permit compliance with the information requirements of Rule 144A under
the Securities Act in connection with the resale of Shelf Notes, except at such
times as the Parent is subject to and in compliance with the reporting
requirements of section 13 or 15(d) of the Exchange Act. For the purpose of this
paragraph 5B, the term “qualified institutional buyer” shall have the meaning
specified in Rule 144A under the Securities Act.

 

5C.      Other Information. Each Obligor covenants that it will deliver to each
Significant Holder:

 

5C(1)      Notice of Default or Event of Default -- promptly after a Responsible
Officer becoming aware of the existence of any Default or Event of Default or
that any Person has given any notice or taken any action with respect to a
claimed default hereunder or that any Person has given any notice or taken any
action with respect to a claimed default of the type described in paragraph
7A(iii) of this Agreement, a written notice specifying the nature and period of
existence thereof and what actions the Obligors are taking or propose to take
with respect thereto;

 

5C(2)      ERISA -- prompt written notice of the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of any Credit Party and its
Subsidiaries in an aggregate amount exceeding $250,000;

 

5C(3)      Actions, Proceedings -- promptly after the commencement thereof,
written notice of the filing or commencement of any action, suit or proceeding
by or before any Governmental Authority or arbitration board or tribunal against
or affecting any Credit Party or any Affiliate thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
and

 

5C(4)      Material Adverse Effect -- prompt written notice of any other
development that results in, or could reasonably be expected to result in, a
Material Adverse Effect.

 

 
15

--------------------------------------------------------------------------------

 

 

 

Each notice delivered under this paragraph shall be accompanied by a statement
of a Responsible Officer or other executive officer of the Issuer or the Parent
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

5D.      [Intentionally Omitted]

 

5E.      Compliance with Law.

 

(i)     Without limiting paragraph 6P, each Obligor will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including, without
limitation, the USA PATRIOT Act), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

(ii)     Without limiting the preceding paragraph, each Obligor will, and will
cause each of its Subsidiaries to (a) comply in all material respects with, and
use reasonable best efforts to ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws; and (b)
conduct and complete (or cause to be conducted and completed) all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and in a timely fashion comply
in all material respects with all lawful orders and directives of all
governmental authorities regarding Environmental Laws except to the extent that
the same are being contested in good faith by appropriate proceedings and the
pendency of such proceedings could not be reasonably expected to have a Material
Adverse Effect.

 

5F.      Insurance and Maintenance of Properties. Each Obligor will, and will
cause each of its Subsidiaries to, (i) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (ii) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, including, without limitation,
insurance against fire, and public liability insurance against such risks and in
such amounts, and having such deductible amounts as are customary, with
companies in the same or similar businesses and which is no less than may be
required by law.

 

5G.      [Intentionally Omitted]

 

5H.      Payment of Taxes and Claims. Each Obligor will, and will cause each of
its Subsidiaries to, pay its obligations, including tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Obligor or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect,
and (d) the same shall be paid or discharged or fully and adequately bonded
before it might become a Lien upon any property or asset of such Obligor or
Subsidiary.

 

 
16

--------------------------------------------------------------------------------

 

 

 

5I.      Corporate Existence, Etc. Each Obligor will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under paragraph 6B.

 

5J.      Books and Records; Inspection. Each Obligor will, and will cause each
of its Subsidiaries to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. Each Obligor will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Security Trustee
and any holder of Notes, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, and to verify the status of any Collateral, all at such reasonable
times and as often as reasonably requested, subject to paragraph 12 hereof.

 

5K.      Subsidiary Guaranty; Security Documents. If any Person (a) after the
Effective Date becomes (whether upon its formation, by acquisition of stock or
other interests therein, or otherwise) a Subsidiary of any Credit Party (a “New
Subsidiary”), (b) that was an Inactive Subsidiary of a Credit Party ceases to be
an Inactive Subsidiary of a Credit Party but continues to be a Subsidiary
thereof, or (c) any Person becomes directly or indirectly liable for (whether by
way of becoming a co-borrower, guarantor or otherwise) all or any part of the
Indebtedness under, or in respect of, the Bank Credit Agreement, the Obligors
shall promptly (i) cause such New Subsidiary, formerly Inactive Subsidiary or
other Person to become a Subsidiary Guarantor pursuant to an instrument in form,
scope, and substance satisfactory to the Required Holders, (ii) deliver or cause
to be delivered, or assign, to the Security Trustee (x) subject to the Lien in
favor of the Security Trustee under the Pledge Agreement, the certificates
representing shares of stock or other interests of the New Subsidiary, formerly
Inactive Subsidiary or other Person owned by an Obligor (or Subsidiary thereof),
together with appropriate instruments of transfer required under the Pledge
Agreement, and (y) an amendment to the Pledge Agreement, reflecting the
foregoing in the form thereof prescribed under the Pledge Agreement; and (iii)
cause such New Subsidiary, formerly Inactive Subsidiary or other Person to
become a party to the Pledge Agreement (and any other documents required to be
executed in connection therewith) pursuant to one or more instruments or
agreements satisfactory in form and substance to the Security Trustee, the
effect of which shall be to secure all amounts owing hereunder and in respect of
the Shelf Notes by a first priority Lien on and security interest in (which Lien
and security interest may be pari passu with a like Lien and security interest
in favor of the Collateral Agent on behalf of the Bank Lenders) the Capital
Stock of such New Subsidiary, formerly Inactive Subsidiary or other Person,
provided, however, that in any event, prior to the time that any New Subsidiary,
formerly Inactive Subsidiary or other Person receives the proceeds of, or makes,
any loan or advance or other extension of credit, from or to, or otherwise
becomes the obligor or obligee in respect of any Indebtedness of, any Obligor or
Subsidiary thereof, the Obligors shall (A) cause to be taken, in respect of any
such obligor, the actions referred to in the preceding clauses (i), (ii), and
(iii), and (B) in the case of any such obligee, cause such obligee to become a
party to the Subordination Agreement pursuant to one or more instruments or
agreements satisfactory in form and substance to the Required Holders. To the
extent not covered above, (i) if any Credit Party is not a party to the Pledge
Agreement at the time it forms or acquires a Subsidiary, such Credit Party shall
become a party to the Pledge Agreement pursuant to one or more instruments or
agreements satisfactory in form and substance to the Security Trustee and the
Required Holders simultaneously with the formation or acquisition of such
Subsidiary, and (ii) if any Person described in clauses (a), (b) or (c) above
has any existing Subsidiaries at the time it becomes a Credit Party, such Person
shall become a party to the Pledge Agreement pursuant to one or more instruments
or agreements satisfactory in form and substance to the Security Trustee and the
Required Holders simultaneously with becoming a Credit Party.

 

 
17

--------------------------------------------------------------------------------

 

 

 

5L.      Further Assurances. Each Obligor will, and will cause its Subsidiaries
to, execute any and all further documents, financing statements, agreements and
instruments, and take all further action (including, without limitation, filing
Uniform Commercial Code and other financing statements and the establishment of
and deposit of Collateral into custody accounts) that may be required under
applicable law, or that the Required Holders or the Security Trustee may
reasonably request, in order to effectuate the transactions contemplated by the
Transaction Documents and in order to grant, preserve, protect and perfect the
validity and first priority of the security interests created or intended to be
created by the Pledge Agreement, it being understood that it is the intent of
the parties that the Indebtedness owing hereunder and under the Shelf Notes
shall be secured by, among other things, all the interests of each Obligor in
each Subsidiary or Affiliate and of each Subsidiary Guarantor in each Subsidiary
or Affiliate, including any such interests acquired subsequent to the Effective
Date. Such security interests and Liens will be created under the Pledge
Agreement and other security agreements, and other instruments and documents in
form and substance satisfactory to the Required Holders, and the Obligors shall
deliver or cause to be delivered to the holders of the Shelf Notes all such
instruments and documents (including a legal opinion in substantially the form
of Exhibit G and lien searches) as the Required Holders shall reasonably request
to evidence compliance with this paragraph 5L. The Obligors agree to provide
such evidence as the Required Holders shall reasonably request as to the
perfection and priority status of each such security interest and Lien (which
Lien and security interest may be coordinate with a like Lien in favor of the
Collateral Agent for the benefit of the Bank Lenders).

 

5M.      Succession Plan. The Parent shall at all times have and keep in effect
a succession plan for its principal officers which has been approved by its
board of directors (the “Succession Plan”) and shall furnish to each Significant
Holder upon request from time to time a copy of the same, provided that such
plan shall be kept confidential by each such Significant Holder.

 

6.      NEGATIVE COVENANTS.

 

During the Issuance Period and so long thereafter as any Shelf Note or other
amount due hereunder is outstanding and unpaid, each Obligor covenants as
follows:

 

6A.      Transactions with Affiliates. Except as set forth on Schedule 6A
hereto, each Obligor will not, and will not permit any of its Subsidiaries to,
enter into, directly or indirectly, any transaction or Material group of related
transactions (including the purchase, lease, sale or exchange of properties of
any kind or the rendering of any service) with any Affiliate (other than a
Credit Party or a Wholly-Owned Subsidiary), except in the ordinary course and
pursuant to the reasonable requirements of such Obligor’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to such Obligor or
such Subsidiary than would be obtainable in a comparable arm's-length
transaction with a Person not an Affiliate.

 

 
18

--------------------------------------------------------------------------------

 

 

 

6B.      Merger, Consolidation, Etc. No Obligor will, nor will it permit any of
its Subsidiaries to, consolidate with or merge with any other corporation or
convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to any Person unless:

 

(i)     (a) such merger, consolidation, conveyance, transfer or lease is with or
to another Credit Party, provided that no Obligor may sell, convey, lease or
otherwise transfer substantially all of its assets to any Person or fail to
survive any such merger or consolidation related to it except as permitted by
clause (b) of this paragraph 6B(i); or (b) the successor formed by such
consolidation or the survivor of such merger or the Person that acquires by
conveyance, transfer or lease substantially all of the assets of any Obligor or
any Subsidiary of any Obligor, as the case may be (the “Successor Corporation”),
shall be a solvent corporation organized and existing under the laws of the
United States of America or any State thereof (including the District of
Columbia), and if such transaction involves any Credit Party and such Credit
Party is not the Successor Corporation (x) such Successor Corporation shall have
executed and delivered to each holder of Shelf Notes its assumption of the due
and punctual performance and observance of each covenant and condition of each
Transaction Document to which such Credit Party is a party, and (y) shall have
caused to be delivered to each holder of Shelf Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;

 

(ii)     immediately prior to such transaction and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing; and

 

(iii)     immediately prior to such transaction and after giving effect thereto,
the Issuer (or any Successor Corporation pursuant to paragraph 6B(i)(b)) would
be permitted by the provisions of paragraph 6D(vii) hereof to incur at least
$1.00 of additional Indebtedness.

 

No such conveyance, transfer or lease of substantially all of the assets of any
Obligor or any Subsidiary thereof shall have the effect of releasing such
Obligor or such Subsidiary or any Successor Corporation that shall theretofore
have become such in the manner prescribed in this paragraph 6B from its
liability under this Agreement, the Shelf Notes or the other Transaction
Documents to which it is a party.

 

6C.      Liens. The Obligors will not, and will not permit any of their
respective Subsidiaries to, incur, assume or suffer to exist any Lien upon any
of its assets now or hereafter owned, or upon the income or profits thereof,
other than Permitted Liens. In any case wherein any such assets are subjected or
become subject to a Lien in violation of this paragraph 6C, the Obligors will
make or cause to be made provision whereby the Shelf Notes will be secured
equally and ratably with all obligations secured by such Lien, and in any case
the Shelf Notes shall have the benefit, to the full extent that, and with such
priority as the holders of Shelf Notes may be entitled under applicable law, of
an equitable Lien on such assets; provided, however, that any Lien created,
incurred or suffered to exist in violation of this paragraph 6C shall constitute
an Event of Default hereunder, whether or not any such provision is made for an
equal and ratable Lien pursuant to this paragraph 6C. In no event shall a Lien
be granted by any Obligor or any of their respective Subsidiaries in respect of
any of its property to or for the benefit of any of the Bank Lenders, unless
concurrently therewith a Lien of equal priority (and on the same property) is
granted to, or for the benefit of, the holders of the Shelf Notes.

 

 
19

--------------------------------------------------------------------------------

 

 

 

6D.      Limitations on Indebtedness. The Obligors will not, and will not permit
any of their respective Subsidiaries to, directly or indirectly, create, incur,
assume or permit to exist any Indebtedness, except (in the case of any
Subsidiary, to the extent it is permitted under paragraph 6I):

 

(i)     Indebtedness created hereunder or under the other Transaction Documents;

 

(ii)     Indebtedness of a Credit Party in respect of amounts outstanding
(including all amounts due, contingently or otherwise, in respect of
reimbursement obligations under letters of credit or similar instruments and all
related reimbursement agreements) under the Bank Credit Documents, not in excess
of the result of (x) $75,000,000 (subject to further increase of up to
$25,000,000 pursuant to Section 2.06A of the Credit Agreement so long as no
Event of Default is continuing at the time of any such increase), minus (y) the
aggregate amount of any permanent reductions in the principal amount of the
commitments under the revolving credit facility established thereunder;

 

(iii)     Indebtedness existing on November 25, 2008 and set forth in
Schedule 6D;

 

(iv)     all renewals, extensions, substitutions, refinancings, or replacements
of any Indebtedness described in clause (iii) above, in an amount not to exceed
the amount so refinanced, provided that the terms, covenants and restrictions in
respect of such renewals, extensions, substitutions, refundings or replacements
are not materially more onerous than the existing terms, covenants and
restrictions of such Indebtedness;

 

(v)     the Interest Rate Hedging Exposure Amount, provided such amount does not
at any time exceed $5,000,000 in the aggregate;

 

(vi)     Indebtedness of one Credit Party to another Credit Party (other than
the Parent); provided that (a) there is adequate consideration for such
Indebtedness and there is evidence of such Indebtedness on each Credit Party's
books, (b) all of the outstanding Capital Stock of each such Credit Party shall
be owned 100% directly or indirectly by the Parent and the Issuer, (c) each such
Credit Party to or by whom such Indebtedness is owned, or who owns (directly or
indirectly) any such Capital Stock, shall be a party to (1) the Subordination
Agreement, (2) if such Credit Party is a Pledgor, the Pledge Agreement, and (3)
if such Credit Party is a Subsidiary, the Subsidiary Guaranty, (d) such
Indebtedness shall at all times be subject to the provisions of the
Subordination Agreement as “Subordinated Debt” (as defined in the Subordination
Agreement), and (e) such Indebtedness shall not be assigned or transferred by
the obligee thereof to any Person other than another Credit Party (and only so
long as, after giving effect to such assignment or transfer all the conditions
of this proviso are met); and

 

 
20

--------------------------------------------------------------------------------

 

 

(vii)     to the extent not included above in this paragraph 6D, other
Indebtedness incurred by any Obligor or any of their respective Subsidiaries;
provided that, at the time of the incurrence thereof and after giving effect
thereto and to the application of the proceeds thereof, Consolidated
Indebtedness shall not exceed 55% of Consolidated Total Capitalization.

 

6E.      Restrictive Agreements. The Obligors will not, and will not permit any
of their respective Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of such Obligor or any such
Subsidiary, (i) to create, incur or permit to exist any Lien upon any of its
property or assets or revenues, whether now or hereafter acquired, (ii) to pay
dividends or make other distributions to any Obligor with respect to any shares
of its Capital Stock, (iii) to pay any Indebtedness owed to any Obligor, (iv) to
make or permit to exist loans or advances to any Obligor, or (v) to sell
transfer, lease or otherwise dispose of any of its properties or assets to any
Obligor; provided that (x) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement or the Bank Credit Agreement, and
(y) such Obligor or Subsidiary may enter into or permit to exist such an
agreement in connection with any Permitted Lien, so long as such prohibition or
limitation is by its terms effective only against the property, assets or
revenues subject to such Permitted Lien.

 

6F.      Limitation on Subsidiary Indebtedness and Issuance of Preferred Stock.

 

No Obligor will permit any of its Subsidiaries (other than the Issuer) to, at
any time, directly or indirectly, incur, create, assume, guarantee or become or
be liable in any manner with respect to any Indebtedness or issue any Preferred
Stock except:

 

(i)     Indebtedness of any such Subsidiary outstanding on November 25, 2008 and
set forth on Schedule 6F or any refinancing, extension, renewal or refunding of
any such Indebtedness in an amount not to exceed the amount of such Indebtedness
immediately prior to the effectiveness of such refinancing, extension, renewal
or refunding; provided that the terms, covenants and restrictions in respect of
such refinancing, extension, renewal or refunding are not materially more
onerous than the existing terms, covenants and restrictions of such
Indebtedness;

 

(ii)     Indebtedness of any such Subsidiary in respect of Guarantees delivered
pursuant to the Bank Credit Agreement; provided that such Subsidiary has
executed the Subsidiary Guaranty on the Effective Date or in accordance with the
terms of paragraph 5K;

 

 
21

--------------------------------------------------------------------------------

 

 

(iii)     Preferred Stock of any such Subsidiary issued on or prior to the
Effective Date;

 

(iv)     Indebtedness of, or Preferred Stock issued by, any such Subsidiary to
(or in favor of) the Issuer or a Subsidiary of the Issuer, so long as such
Indebtedness is permitted pursuant to paragraph 6D(vi) hereof;

 

(v)     other Indebtedness or Preferred Stock of any such Subsidiary, provided
that such Indebtedness and Preferred Stock together with the aggregate amount of
outstanding Indebtedness and the aggregate liquidation value of Preferred Stock
of such Subsidiary previously incurred and outstanding under this paragraph 6F
(other than Indebtedness incurred under clause (ii) hereof or owing to an
Obligor), does not at any time exceed 25% of Consolidated Net Worth determined
as of the end of the fiscal quarter of the Parent then most recently ended; and
provided, further, that the aggregate Indebtedness of all Subsidiaries of the
Obligors not secured by Liens (other than Indebtedness owing to an Obligor) does
not at any time exceed 15% of Consolidated Net Worth determined as of the end of
the fiscal quarter of the Parent then most recently ended.

 

6G.      Limitation on Restricted Payments. No Obligor will, nor will it permit
any of its Subsidiaries to, directly or indirectly, declare, make or pay, or
agree to declare, make or pay or incur any liability to make or pay, or cause or
permit to be declared, made or paid, or set aside any sum or property to
declare, make or pay any Restricted Payment, other than (a) cash dividends (or
distributions, in the case of partnerships) from Subsidiaries of the Parent to
the Parent, (b) acquisitions or purchases by the Parent or any of its
Subsidiaries of capital stock of any Subsidiariy or capital contributions made
by the Parent or any of its Subsidiaries to a Subsidiary, (c) Cash Stock
Buybacks, which shall be limited to $55,000,000 in the aggregate (inclusive of
Cash Stock Buybacks effected on or after February 24, 2014) (provided that, the
Issuer shall have the option, exercisable by notice to the holders of Shelf
Notes from time to time made within 60 days after a Cash Stock Buyback, to
exclude a Cash Stock Buyback from such lifetime dollar limitation) and (d) to
the extent not covered by the foregoing clauses (a), (b) and (c), any other
Restricted Payments made by the Parent; provided that the Parent may make
Restricted Payments in the form of a cash stock dividend and/or Cash Stock
Buybacks in any fiscal year (but not more than one Restricted Payment in the
form of a cash stock dividend to occur in any fiscal year) and may make such
Restricted Payments only if, after giving effect to such Restricted Payments,
its Excess Liquidity determined on a pro forma basis would not be less than
$20,000,000; and provided further, that each of the following conditions is also
satisfied immediately before and after giving effect to such Restricted Payment:

 

(a)     no Default or Event of Default has occurred and is continuing; and

 

(b)     without limiting the generality of (i), the Parent and its Subsidiaries
are and would continue to be in compliance with paragraph 6L hereof.

 

6H.      Sale of Assets. Subject to the provisions of paragraph 6B hereof, no
Obligor will, nor will it permit any of its Subsidiaries to, directly or
indirectly, in a single transaction or a series of transactions, sell, lease,
transfer, abandon or otherwise dispose of, or suffer to be sold, leased,
transferred, abandoned or otherwise disposed of (collectively, “Transfer”),
assets (a) aggregating in excess of 10% of Consolidated Total Assets (determined
as of the end of the fiscal quarter most recently ended as of the date of such
Transfer) in any fiscal year, or (b) aggregating in excess of 25% of
Consolidated Total Assets (determined as of the Effective Date) when combined
with all other Transfers of assets since the Effective Date, except that:

 

 
22

--------------------------------------------------------------------------------

 

 

 

(i)     any Credit Party or any of its Subsidiaries may Transfer its assets to
any Credit Party or any other Wholly-Owned Subsidiary of any Obligor;

 

(ii)     any Credit Party or any of its Subsidiaries may Transfer its assets in
excess of the limitations set forth above (such assets collectively the “Excess
Assets”) only if the proceeds of such sales of Excess Assets are used to
purchase other property of a similar nature of at least equivalent value (such
property the “Excess Replacement Assets”) within one year of such sale,
provided, however, that there shall be no Lien on any of the Excess Replacement
Assets; and

 

(iii)     any Credit Party or any of its Subsidiaries may Transfer its assets in
the ordinary course of business (including the disposal of obsolete assets not
used or useful in such Credit Party's business).

 

6I.      Limitation on Priority Debt. Notwithstanding anything set forth in the
definition of Permitted Liens, paragraph 6D or paragraph 6F, the Obligors will
not permit Priority Debt to exceed 15% of Consolidated Net Worth determined as
of the last day of the most recently ended fiscal quarter of the Parent.

 

6J.      [Intentionally Omitted].

 

6K.      Leverage Ratio. The Obligors shall maintain a maximum Leverage Ratio of
not more than 2.50:1.00, calculated as of the end of each fiscal quarter of the
Parent ending on or after October 31, 2013.

 

6L.      Minimum Debt Service Ratio. The Obligors will not permit the Minimum
Debt Service Ratio, calculated as of the end of each fiscal quarter of the
Parent ending on or after the Effective Date, to be less than 1.75:1.00.

 

6M.      Limitation on Investments. No Obligor will, nor will it permit any of
its Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger) any Capital Stock, evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee (except pursuant
to this Agreement or the Bank Credit Agreement) any obligations of, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except Permitted
Loans and Investments.

 

6N.      Hedging Agreements. No Obligor will, nor will it permit any of its
Subsidiaries to, enter into any Hedging Agreement for purposes of speculation or
investment, or otherwise outside of the ordinary course of the business of such
Obligor or Subsidiary, as the case may be.

 

 
23

--------------------------------------------------------------------------------

 

 

 

6O.      Amendment of Certain Documents. No Obligor will, nor will it permit any
of its Subsidiaries to:

 

(i)     terminate, amend, waive or modify its Certificate of Incorporation or
By-Laws, or Certificate of Limited Partnership, Certificate of Formation,
Agreement of Limited Partnership, or Operating Agreement as the case may be,
except (i) as permitted under paragraph 6B(i)(b), (ii) for amendments,
modifications or waivers that are not adverse in any respect to the holders of
the Shelf Notes, and (iii) dissolution of any Credit Party having de minimus
assets, provided that the Obligors shall provide the holders of Notes with
prompt written notice of such dissolution and of the Credit Party to which any
assets of such dissolved entity have been transferred, or

 

(ii)     amend in any material respect the Bank Credit Agreement or any of the
other Bank Credit Documents entered into in connection therewith without the
prior written consent of the Required Holders (it being understood that, without
limiting the generality of the foregoing, any increase in the aggregate amount
of the commitments under the Bank Credit Agreement (including, without
limitation, any increase in such commitments pursuant to paragraph 2.06A
thereof) at any time when an Event of Default has occurred and is continuing
shall be deemed to be a material amendment).

 

6P.      Terrorism Sanctions Regulations. The Obligors will not and will not
permit any Controlled Entity (a) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or (c)
to engage, nor shall any Affiliate of either engage, in any activity that could
subject such Person or any holder to sanctions under CISADA or any similar law
or regulation with respect to Iran or any other country that is subject to U.S.
Economic Sanctions.

 

7.      EVENTS OF DEFAULT.

 

7A.      Acceleration. If any of the following events shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):

 

(i)      the Issuer defaults in the payment of any principal of, or any Yield-
Maintenance Amount or other prepayment compensation payable with respect to, any
Shelf Note when the same shall become due, either by the terms thereof or
otherwise as herein provided; or

 

(ii)      the Issuer defaults in the payment of any interest on any Shelf Note
or any other amount due under this Agreement when the same shall become due; or

 

 
24

--------------------------------------------------------------------------------

 

 

 

(iii)      any Credit Party or any Subsidiary of any Credit Party defaults
(whether as primary obligor or as guarantor or other surety) in any payment of
principal of or interest on any other Indebtedness beyond any period of grace
provided with respect thereto, or any Credit Party or any Subsidiary of any
Credit Party fails to perform or observe any other agreement, term or condition
contained in any agreement under which any such obligation is created (or if any
other event thereunder or under any such agreement shall occur and be
continuing) and the effect of such failure or other event is to cause, or to
permit the holder or holders of such obligation (or a trustee on behalf of such
holder or holders) to cause, such obligation to become due (or to be repurchased
by any Credit Party or any Subsidiary of any Credit Party) prior to any stated
maturity, provided that the aggregate amount of all obligations as to which such
a payment default shall occur and be continuing or such a failure or other event
causing or permitting acceleration (or resale to any Credit Party or any
Subsidiary of any Credit Party) shall occur and be continuing exceeds at least
$3,000,000 individually or $5,000,000 in the aggregate, provided, further, that
for purposes of this paragraph 7A(iii), the principal amount of the Indebtedness
of any Credit Party or any Subsidiary of any Credit Party in respect of any
Hedging Agreements at any time shall be treated as Indebtedness in an amount
equal to the maximum aggregate amount (giving effect to any netting agreements)
that any such Person would be required to pay if such Hedging Agreement were
terminated at such time; or

 

(iv)      any representation or warranty made by any Credit Party herein or in
any of the other Transaction Documents, or by any Credit Party or any of their
respective officers in any writing furnished in connection with or pursuant to
this Agreement or any of the other Transaction Documents shall be false in any
material respect on the date as of which made; or

 

(v)      any Obligor fails to perform or observe any agreement contained in
paragraph 5A(i), (ii) and (iii) or paragraph 6; or

 

(vi)      any Credit Party fails to perform or observe any other agreement, term
or condition contained herein or in any of the other Transaction Documents, and
such failure shall not be remedied within 30 days after any Responsible Officer
obtains actual knowledge thereof; or

 

(vii)      any Credit Party or any of their respective Subsidiaries makes an
assignment for the benefit of creditors or is generally not paying its debts as
such debts become due; or

 

(viii)      any decree or order for relief in respect of any Credit Party or any
of their respective Subsidiaries is entered under any bankruptcy,
reorganization, compromise, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law, whether now or hereafter in effect
(herein called the “Bankruptcy Law”), of any jurisdiction; or

 

(ix)      any Credit Party or any of their respective Subsidiaries petitions or
applies to any tribunal for, or consents to, the appointment of, or taking
possession by, a trustee, receiver, custodian, liquidator or similar official of
such Credit Party or such Subsidiary, or of any substantial part of the assets
of any such Person, or commences a voluntary case under the Bankruptcy Law of
the United States or any proceedings (other than proceedings for the voluntary
liquidation and dissolution of a Subsidiary) relating to any Credit Party or any
of their respective Subsidiaries under the Bankruptcy Law of any other
jurisdiction; or

 

 
25

--------------------------------------------------------------------------------

 

 

 

(x)      any such petition or application is filed, or any such proceedings are
commenced, against any Credit Party or any of their respective Subsidiaries and
such Credit Party or such Subsidiary by any act indicates its approval thereof,
consent thereto or acquiescence therein, or an order, judgment or decree is
entered appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 30 days; or

 

(xi) any order, judgment or decree is entered in any proceedings against any
Credit Party or any Subsidiary of any Credit Party decreeing the dissolution of
such Credit Party or Subsidiary and such order, judgment or decree remains
unstayed and in effect for more than 60 days: or

 

(xii) any order, judgment or decree is entered in any proceedings against any
Credit Party or any of their respective Subsidiaries decreeing a split-up of
such Credit Party or such Subsidiary which requires the divestiture of assets
representing a substantial part, or the divestiture of the stock of a Subsidiary
whose assets represent a substantial part, of the consolidated assets of any
Credit Party and its Subsidiaries (determined in accordance with generally
accepted accounting principles) or which requires the divestiture of assets, or
stock of a Subsidiary, which shall have contributed a substantial part of the
consolidated net income of any Credit Party and its Subsidiaries (determined in
accordance with generally accepted accounting principles) for any of the three
fiscal years then most recently ended, and such order, judgment or decree
remains unstayed and in effect for more than 60 days; or

 

(xiii)      one or more final judgments in an aggregate amount in excess of
$1,000,000 is rendered against any Credit Party or any of their respective
Subsidiaries and, within 30 days after entry thereof, any such judgment is not
discharged or execution thereof stayed pending appeal, or within 30 days after
the expiration of any such stay, such judgment is not discharged;

 

(xiv)     (A) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (B) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA Section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified any Credit Party,
any Subsidiary of any Credit Party or any ERISA Affiliate that a Plan may become
a subject of such proceedings, (C) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of Section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed $1,000,000,
(D) any Credit Party, any Subsidiary of any Credit Party or any ERISA Affiliate
shall have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, (E) any Credit Party or any ERISA Affiliate
withdraws from any Multiemployer Plan, or (F) any Credit Party or any Subsidiary
of any Credit Party establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would materially
increase the liability of any Credit Party or any Subsidiary of any Credit Party
thereunder; and any such event or events described in clauses (A) through (F)
above, either individually or together with any other such event or events,
could reasonably be expected to (x) result in liability of any Credit Party in
any aggregate amount exceeding $150,000 in any year or $350,000 for all periods
or (y) have a Material Adverse Effect;

 

 
26

--------------------------------------------------------------------------------

 

 

 

(xv)      any Subsidiary or the Parent shall fail to observe or perform in any
material respect any covenant, condition or agreement contained in the Parent
Guaranty or the Subsidiary Guaranty;

 

(xvi)      the Pledge Agreement shall, for any reason, be terminated, cease to
be in full force and effect or cease to create a valid, perfected, first
priority security interest in the Collateral described in the Pledge Agreement
or any party having granted any such security interests (or any successor
thereto or representative thereof) shall make any claim or assertion to such
effect, or any Credit Party (or any successor thereto or representative thereof)
shall claim or assert that this Agreement, the Parent Guaranty, the Subsidiary
Guaranty, the Pledge Agreement or any right or remedy of any holder of Shelf
Notes hereunder or thereunder shall not be enforceable in accordance with its
terms;

 

(xvii)      any of the Transaction Documents shall cease for any reason to be in
full force and effect or any party thereto (other than the Security Trustee or
any holder from time to time of a Shelf Note) shall purport to disavow its
obligations thereunder, shall declare that it does not have any further
obligation thereunder or shall contest the validity or enforceability thereof;
or

 

(xviii)     a Change in Control shall occur;

 

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, any holder of any Shelf Note may at its option during the
continuance of such Event of Default, by notice in writing to the Issuer,
terminate the Facility and/or declare all of the Shelf Notes held by such holder
to be, and all of the Shelf Notes held by such holder shall thereupon be and
become, immediately due and payable together with interest accrued thereon and
together with the Yield-Maintenance Amount, if any, payable with respect to such
Shelf Notes, without presentment, demand, protest or notice of any kind, all of
which are hereby waived by the Issuer, (b) if such event is an Event of Default
specified in clause (viii), (ix) or (x) of this paragraph 7A, the Facility shall
automatically terminate and all of the Shelf Notes at the time outstanding shall
automatically become immediately due and payable together with interest accrued
thereon and together with the Yield-Maintenance Amount, if any, payable with
respect to each Shelf Note, without presentment, demand, protest or notice of
any kind, all of which are hereby waived by the Issuer, and (c) with respect to
any event constituting an Event of Default (including an Event of Default
described in clauses (i) and (ii) of this paragraph 7A), the Required Holder(s)
of the Shelf Notes of any Series may at its or their option during the
continuance of such Event of Default, by notice in writing to the Issuer,
terminate the Facility and/or declare all of the Shelf Notes of such Series to
be, and all of the Shelf Notes of such Series shall thereupon be and become,
immediately due and payable together with interest accrued thereon and together
with the Yield-Maintenance Amount, if any, with respect to each Shelf Note of
such Series, without presentment, demand, protest or notice of any kind, all of
which are hereby waived by the Issuer.

 

 
27

--------------------------------------------------------------------------------

 

 

 

7B.      Rescission of Acceleration. At any time after any or all of the Shelf
Notes of any Series shall have been declared immediately due and payable
pursuant to paragraph 7A, the Required Holder(s) of the Shelf Notes of such
Series may, by notice in writing to the Issuer, rescind and annul such
declaration and its consequences if (i) the Issuer shall have paid all overdue
interest on the Shelf Notes of such Series, the principal of and
Yield-Maintenance Amount, if any, payable with respect to any Shelf Notes of
such Series which have become due otherwise than by reason of such declaration,
and interest on such overdue interest and overdue principal and
Yield-Maintenance Amount, if any, at the rate specified in the Shelf Notes of
such Series, (ii) the Issuer shall not have paid any amounts which have become
due solely by reason of such declaration, (iii) all Events of Default and
Defaults, other than non-payment of amounts which have become due solely by
reason of such declaration, shall have been cured or waived pursuant to
paragraph 13C, and (iv) no judgment or decree shall have been entered for the
payment of any amounts due pursuant to the Shelf Notes of such Series or this
Agreement. No such rescission or annulment shall extend to or affect any
subsequent Event of Default or Default or impair any right arising therefrom.

 

7C.      Notice of Acceleration or Rescission. Whenever any Shelf Note shall be
declared immediately due and payable pursuant to paragraph 7A or any such
declaration shall be rescinded and annulled pursuant to paragraph 7B, the Issuer
shall forthwith give written notice thereof to the holder of each Shelf Note of
each Series at the time outstanding.

 

7D.      Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Shelf Note may proceed to protect and enforce its
rights under this Agreement and such Shelf Note and the other Transaction
Documents by exercising such remedies as are available to such holder in respect
thereof under applicable law, either by suit in equity or by action at law, or
both, whether for specific performance of any covenant or other agreement
contained in this Agreement or any other Transaction Document or in aid of the
exercise of any power granted in this Agreement or any other Transaction
Document. No remedy conferred in this Agreement or any other Transaction
Document upon the holder of any Shelf Note is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other remedy conferred herein, in any other Transaction
Document or now or hereafter existing at law or in equity or by statute or
otherwise.

 

8.      REPRESENTATIONS, COVENANTS AND WARRANTIES. The Issuer hereby represents,
covenants and warrants as follows:

 

8A.      Organization. Each Obligor is a corporation duly organized and existing
in good standing under the laws of its jurisdiction of organization, each other
Credit Party is duly organized and existing in good standing under the laws of
the jurisdiction in which it is formed, and each Credit Party has the power to
own its respective property and to carry on its respective business as now being
conducted.

 

 
28

--------------------------------------------------------------------------------

 

 

 

8B.      Financial Statements.

 

(i)     The Obligors have heretofore furnished to Prudential (a) a consolidated
balance sheet and statements of income, stockholders equity and cash flows of
the Parent and its Subsidiaries as of and for each of the fiscal years ended
December 31, 2010, December 31, 2011 and December 31, 2012 reported on by KPMG
LLP, independent public accountants, and (b) consolidating balance sheets of the
Parent and its Subsidiaries setting forth such information separately for the
Parent and each Subsidiary thereof and related consolidating statements of
operations for the Parent and its Subsidiaries setting forth such information
separately for the Parent and each Subsidiary thereof as of and for each of such
fiscal years, and including in comparative form the figures for the preceding
fiscal year, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent and of its Subsidiaries as of such dates
and for such periods in accordance with GAAP. The Parent has also heretofore
furnished to Prudential its monthly Board of Directors Memoranda through
September 2013, its Form 10-Q as of and for the period ended September 30, 2013
and its interim internal financial statements for the nine months through
September 2013.

 

(ii)     Since December 31, 2012, except as disclosed in any of the materials
referred to in paragraph 8B(i)(a), there has been no material adverse change in
the business, assets, operations, prospects or condition, financial or
otherwise, of any Credit Party. Except as disclosed on Schedule 8B annexed
hereto and as complete and correct as of the Effective Date, the Credit Parties
have no liabilities, contingent or otherwise, not disclosed on the financial
statements referred to in paragraph 8B(i), other than in respect of goods and
services arising in the ordinary course of business.

 

8C.      Actions Pending. Except as disclosed on Schedule 8C annexed hereto,
there is no action, suit, investigation or proceeding pending or, to the best
knowledge of the Obligors, threatened against any of the Credit Parties or any
of their respective Subsidiaries, or any properties or rights such Persons, by
or before any court, arbitrator or administrative or governmental body which
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

8D.      Outstanding Indebtedness. None of the Credit Parties, nor any of their
respective Subsidiaries, has outstanding any Indebtedness except as permitted by
paragraphs 6D, 6F and 6I. There exists no default under the provisions of any
instrument evidencing such Indebtedness or of any agreement relating thereto.

 

8E.      Title to Properties.

 

(i)     Each Credit Party and its Subsidiaries has good and marketable title
(free of Liens except such as are set forth on Schedule 6C annexed hereto (which
is complete and correct as of the Effective Date) or are otherwise Permitted
Liens) to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes. No Credit Party is a party
to any contract, agreement, lease or instrument (other than the Transaction
Documents or the Bank Credit Documents) the performance of which, either
unconditionally or upon the happening of any event, will result in or require
the creation of a Lien that is not a Permitted Lien (except in favor of the
Security Trustee or the Collateral Agent) on any of its property or assets (now
owned or hereafter acquired) or otherwise result in a violation of any
Transaction Documents.

 

 
29

--------------------------------------------------------------------------------

 

 

 

(ii)     Except as set forth in Schedule 8E, each Credit Party owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by such
Credit Party and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

8F.      Taxes. Each Credit Party has and each of its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes shown thereon or believed by
it to be required to have been paid by it, except Taxes (i) the amount of which,
in the aggregate, is not Material, (ii) that are being contested in good faith
by appropriate proceedings and for which such Credit Party or such Subsidiary,
as applicable, has set aside on its books adequate reserves, or (iii) the
failure to file a return for, or the failure to pay such Taxes, would not have a
Material Adverse Effect on the Credit Parties.

 

8G.      Conflicting Agreements and Other Matters. Neither the Credit Parties
nor any of their respective Subsidiaries is a party to any contract or agreement
or subject to any charter or other corporate restriction which could reasonably
be expected to result in a Material Adverse Effect. Neither the execution nor
delivery of this Agreement, the Shelf Notes or any other Transaction Document,
nor the offering, issuance and sale of the Shelf Notes, nor fulfillment of nor
compliance with the terms and provisions hereof and of the Shelf Notes will
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under, or result in any violation of, or result in the
creation of any Lien upon any of the properties or assets of any Credit Party or
any of their respective Subsidiaries pursuant to, the charter or by-laws of any
such Person, any award of any arbitrator or any agreement (including any
agreement with stockholders of such Person), instrument, order, judgment,
decree, statute, law, rule or regulation to which the Issuer or any of its
Subsidiaries is subject. Neither the Credit Parties nor any of their respective
Subsidiaries is a party to, or otherwise subject to any provision contained in,
any instrument evidencing Indebtedness of such Person, any agreement relating
thereto or any other contract or agreement (including its charter) which limits
the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of such Person of the type to be evidenced by the Shelf Notes or
created by the Subsidiary Guaranty except as set forth in the agreements listed
in Schedule 8G attached hereto (as such Schedule 8G may have been modified from
time to time by written supplements thereto delivered by the Issuer to
Prudential).

 

 
30

--------------------------------------------------------------------------------

 

 

 

8H.      Offering of Shelf Notes. Neither the Issuer nor any agent acting on its
behalf has, directly or indirectly, offered the Shelf Notes or any similar
security of the Issuer for sale to, or solicited any offers to buy the Shelf
Notes or any similar security of the Issuer from, or otherwise approached or
negotiated with respect thereto with, any Person other than Prudential
Affiliates and not more than 20 other institutional investors, and neither the
Issuer nor any agent acting on its behalf has taken or will take any action
which would subject the offer, issuance or sale of the Shelf Notes to the
provisions of Section 5 of the Securities Act or to the provisions of any
securities or Blue Sky law of any applicable jurisdiction.

 

8I.      Use of Proceeds. The proceeds of the Shelf Notes will be used as
provided in the Request for Purchase. None of the proceeds of the sale of any
Shelf Notes hereunder will be used, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of purchasing or carrying any “margin
stock” as defined in Regulation U (12 CFR Part 207) of the Board of Governors of
the Federal Reserve System (herein called “margin stock”) or for the purpose of
maintaining, reducing or retiring any Indebtedness which was originally incurred
to purchase or carry any stock that is then currently a margin stock or for any
other purpose which might constitute the purchase of such Shelf Notes a “purpose
credit” within the meaning of such Regulation U. Neither the Obligors nor any
agent acting on their behalf has taken or will take any action which might cause
this Agreement or the Shelf Notes to violate Regulation T, Regulation U or any
other regulation of the Board of Governors of the Federal Reserve System or to
violate the Exchange Act, in each case as in effect now or as the same may
hereafter be in effect. Margin stock does not constitute more than 5% of the
value of the consolidated assets of the Parent and its Subsidiaries, and the
Parent does not have any present intention that margin stock will constitute
more than 5% of the value of such assets.

 

8J.      ERISA. No accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan (other than a Multiemployer Plan). No liability to the PBGC has been
or is expected by the Credit Parties, any Subsidiary or any ERISA Affiliate to
be incurred with respect to any Plan (other than a Multiemployer Plan) by the
Credit Parties, any Subsidiary, any of their respective Subsidiaries or any
ERISA Affiliate which is or would be materially adverse to the business,
property or assets, condition (financial or otherwise) or operations of the
Credit Parties, any Subsidiary and their respective Subsidiaries taken as a
whole. Neither the Credit Parties, any of their respective Subsidiaries nor any
ERISA Affiliate has incurred or presently expects to incur any withdrawal
liability under Title IV of ERISA with respect to any Multiemployer Plan which
is or would be materially adverse to the business, property or assets, condition
(financial or otherwise) or operations of the Credit Parties and their
respective Subsidiaries taken as a whole. The execution and delivery of this
Agreement and the issuance and sale of the Shelf Notes will be exempt from or
will not involve any transaction which is subject to the prohibitions of section
406 of ERISA and will not involve any transaction in connection with which a
penalty could be imposed under section 502(i) of ERISA or a tax could be imposed
pursuant to section 4975 of the Code. The representation by the Obligors in the
next preceding sentence is made in reliance upon and subject to the accuracy of
the representation of each Purchaser in paragraph 9B as to the source of funds
to be used by it to purchase any Shelf Notes.

 

8K.      Governmental Consent. Neither the nature of the Credit Parties or of
any of their Subsidiaries, nor any of their respective businesses or properties,
nor any relationship between any of the Credit Parties or any of their
respective Subsidiaries and any other Person, nor any circumstance in connection
with the offering, issuance, sale or delivery of the Shelf Notes or the use of
the proceeds thereof is such as to require any authorization, consent, approval,
exemption or any action by or notice to or filing with any court or
administrative or governmental body (other than the filing of UCC financing
statements) in connection with the execution and delivery of this Agreement and
the other Transaction Documents, the offering, issuance, sale or delivery of the
Shelf Notes or fulfillment of or compliance with the terms and provisions hereof
or of any other Transaction Document.

 

 
31

--------------------------------------------------------------------------------

 

 

 

8L.      Compliance With Laws. The Credit Parties and their respective
Subsidiaries and all of their respective properties and facilities have complied
at all times and in all respects with all foreign, federal, state, local and
regional statutes, laws, ordinances and judicial or administrative orders,
judgments, rulings and regulations, including without limitation, all
Environmental Laws, except, in any such case, where failure to comply could not
reasonably be expected to result in a Material Adverse Effect.

 

8M.      Disclosure. Neither this Agreement or any of the other Transaction
Documents nor any other document, certificate or statement furnished to any
Purchaser by or on behalf of any Credit Party or any of their respective
Subsidiaries in connection herewith contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading. There is no fact peculiar to the
any Credit Party or any of their respective Subsidiaries which could reasonably
be expected to result in a Material Adverse Effect and which has not been set
forth in this Agreement. As of such Closing Day, the financial projections most
recently delivered by the Parent to Prudential were reasonable on the date
delivered based on the assumptions contained therein and the best information
available to the Obligors.

 

8N.      Hostile Tender Offers. None of the proceeds of the sale of any Shelf
Notes will be used to finance a Hostile Tender Offer.

 

8O.      Investment Company Act. Neither any of the Credit Parties nor any of
their respective Subsidiaries is an “investment company” or a company
“controlled” by an “investment company” required to register within the meaning
of the Investment Company Act of 1940, as amended.

 

8P.      [Intentionally Omitted]

 

8Q.      Foreign Assets Control Regulations, etc.  

 

(i)     Neither the Issuer nor any Controlled Entity is (a) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (b) an agent, department, or
instrumentality of, or is otherwise beneficially owned by, controlled by or
acting on behalf of, directly or indirectly, (1) any OFAC Listed Person or (2)
any Person, entity, organization, foreign country or regime that is subject to
any OFAC Sanctions Program, or (c) otherwise blocked, subject to sanctions under
or engaged in any activity in violation of other United States economic
sanctions, including but not limited to, the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Comprehensive Iran Sanctions,
Accountability and Divestment Act (“CISADA”) or any similar law or regulation
with respect to Iran or any other country, the Sudan Accountability and
Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (a), clause
(b) or clause (c), a “Blocked Person”). Neither the Issuer nor any Controlled
Entity has been notified that its name appears or may in the future appear on a
state list of Persons that engage in investment or other commercial activities
in Iran or any other country that is subject to U.S. Economic Sanctions.

 

 
32

--------------------------------------------------------------------------------

 

 

 

(ii)     No part of the proceeds from the sale of the Shelf Notes hereunder
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used by the Issuer or any Controlled Entity, directly or
indirectly, (a) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (b) otherwise in violation of U.S.
Economic Sanctions.

 

(iii)     Neither the Issuer nor any Controlled Entity (a) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (b) to the Issuer’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (c) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (d) has had any of
its funds seized or forfeited in an action under any Anti-Money Laundering Laws.
The Issuer has established procedures and controls which it reasonably believes
are adequate (and otherwise comply with applicable law) to ensure that the
Issuer and each Controlled Entity is and will continue to be in compliance with
all applicable current and future Anti-Money Laundering Laws and U.S. Economic
Sanctions.

 

(iv)     (a)     Neither the Issuer nor any Controlled Entity (1) has been
charged with, or convicted of bribery or any other anti-corruption related
activity under any applicable law or regulation in a U.S. or any non-U.S.
country or jurisdiction, including but not limited to, the U.S. Foreign Corrupt
Practices Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption
Laws”), (2) to the Issuer’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non-U.S. Governmental Authority for possible
violation of Anti-Corruption Laws, (3) has been assessed civil or criminal
penalties under any Anti-Corruption Laws or (4) has been or is the target of
sanctions imposed by the United Nations or the European Union;

 

 
33

--------------------------------------------------------------------------------

 

 

 

(b)     To the Issuer’s actual knowledge after making due inquiry, neither the
Issuer nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage; and

 

(c)     No part of the proceeds from the sale of the Shelf Notes hereunder will
be used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Issuer has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Issuer and each Controlled Entity
is and will continue to be in compliance with all applicable current and future
Anti-Corruption Laws.

 

9.      REPRESENTATIONS OF THE PURCHASERS.

 

Each Purchaser represents as follows:

 

9A.      Nature of Purchase. Such Purchaser represents it is purchasing the
Shelf Notes purchased by it hereunder for investment for its own account or for
one or more separate accounts maintained by it or for the account of one or more
pension or trust funds (or commingled pension trust funds) and not with a view
to or for sale in connection with any distribution thereof within the meaning of
the Securities Act, provided that the disposition of such Purchaser's property
shall at all times be and remain within its control. Each Purchaser understands
that the Shelf Notes have not been registered under the Securities Act and may
be resold only if registered pursuant to the provisions of the Securities Act or
if an exemption from registration is available, except under such circumstances
where neither such registration nor such an exemption is required by law, and
the Issuer is not required to register any of the Shelf Notes.

 

9B.      Source of Funds. At least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Shelf Notes to be purchased by
such Purchaser hereunder:

 

(i)     the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or

 

 
34

--------------------------------------------------------------------------------

 

 

 

(ii)     the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(iii)     the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

 

(iv)     the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Issuer that would cause the QPAM and the Issuer to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (a) the identity of such QPAM
and (b) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Issuer in writing pursuant to this clause (iv);
or

 

(v)     the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Issuer and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (v); or

 

 
35

--------------------------------------------------------------------------------

 

 

 

(vi)     the Source is a governmental plan; or

 

(vii)     the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Issuer in writing pursuant to this clause
(vii); or

 

(viii)     the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

10.      DEFINITIONS; ACCOUNTING MATTERS.

 

For the purpose of this Agreement, the terms defined in paragraphs 10A and 10B
(or within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 10C.

 

10A.      Yield-Maintenance Terms.

 

“Called Principal” shall mean, with respect to any Shelf Note, the principal of
such Shelf Note that is to be prepaid pursuant to paragraph 4B or paragraph 4C
or is declared to be immediately due and payable pursuant to paragraph 7A, as
the context requires.

 

“Designated Spread” shall mean 0.50%.

 

“Discounted Value” shall mean, with respect to the Called Principal of any Shelf
Note, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on such Shelf Note is payable, if payable
other than on a semi-annual basis) equal to the Reinvestment Yield with respect
to such Called Principal.

 

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Shelf Note, the Designated Spread over the yield to maturity implied by (i) the
yields reported as of 10:00 a.m. (New York City local time) on the Business Day
next preceding the Settlement Date with respect to such Called Principal for
actively traded U.S. Treasury securities having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date on
the display designated as “Page PX1” on Bloomberg Financial Markets (or, if
Bloomberg Financial Markets shall cease to report such yields in Page PX1 or
shall cease to be Prudential’s customary source of information for calculating
yield-maintenance amounts on privately placed notes, then such source as is then
Prudential’s customary source of such information), or if such yields shall not
be reported as of such time or the yields reported as of such time shall not be
ascertainable, (ii) the Treasury Constant Maturity Series yields reported, for
the latest day for which such yields shall have been so reported as of the
Business Day next preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical Release H.15(519) (or any comparable
successor publication) for actively traded U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date. Such implied yield shall be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between yields reported for various maturities. The Reinvestment Yield
shall be rounded to that number of decimal places as appears in the coupon of
the applicable Shelf Note.

 

 
36

--------------------------------------------------------------------------------

 

 

 

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Shelf Note, the number of years (calculated to the nearest one-twelfth year)
obtained by dividing (i) such Called Principal into (ii) the sum of the products
obtained by multiplying (a) each Remaining Scheduled Payment of such Called
Principal (but not of interest thereon) by (b) the number of years (calculated
to the nearest one-twelfth year) which will elapse between the Settlement Date
with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Shelf Note, all payments of such Called Principal and interest thereon
that would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

 

“Settlement Date” shall mean, with respect to the Called Principal of any Shelf
Note, the date on which such Called Principal is to be prepaid pursuant to
paragraph 4B or paragraph 4C or is declared to be immediately due and payable
pursuant to paragraph 7A, as the context requires.

 

“Yield-Maintenance Amount” shall mean, with respect to any Shelf Note, an amount
equal to the excess, if any, of the Discounted Value of the Called Principal of
such Shelf Note over the sum of (i) such Called Principal plus (ii) interest
accrued thereon as of (including interest due on) the Settlement Date with
respect to such Called Principal. The Yield-Maintenance Amount shall in no event
be less than zero.

 

10B.      Other Terms.

 

“Acceptance” shall have the meaning specified in paragraph 2E.

 

“Acceptance Day” shall have the meaning specified in paragraph 2E.

 

“Acceptance Window” shall have the meaning specified in paragraph 2E.

 

“Accepted Note” shall have the meaning specified in paragraph 2E.

 

“Affiliate” shall mean, at any time, and with respect to any Person, (i) any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (ii) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Parent or any Subsidiary or any corporation of which the Parent and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. Unless the context
otherwise clearly requires, any reference to an "Affiliate" is a reference to an
Affiliate of the Parent.

 

 
37

--------------------------------------------------------------------------------

 

 

 

“Agreement, this” shall have the meaning specified in paragraph 13C.

 

“Anti-Corruption Laws” shall have the meaning specified in paragraph 8Q(iv)(a).

 

“Anti-Money Laundering Laws” shall have the meaning specified in paragraph
8Q(iii).

 

“Authorized Officer” shall mean (i) in the case of the Obligors, each Obligor’s
chief executive officer, its chief financial officer, its treasurer, any vice
president of such Obligors designated as an “Authorized Officer” of the Obligor
in the Information Schedule attached hereto or any vice president of such
Obligor designated as an “Authorized Officer” of such Obligor for the purpose of
this Agreement in an Officer's Certificate executed by such Obligor’s chief
executive officer or chief financial officer and delivered to Prudential, and
(ii) in the case of Prudential, any officer of Prudential designated as its
“Authorized Officer” in the Information Schedule or any officer of Prudential
designated as its “Authorized Officer” for the purpose of this Agreement in a
certificate executed by one of its Authorized Officers. Any action taken under
this Agreement on behalf of any Obligor by any individual who on or after the
date of this Agreement shall have been an Authorized Officer of such Obligor and
whom Prudential in good faith believes to be an Authorized Officer of such
Obligor at the time of such action shall be binding on such Obligor even though
such individual shall have ceased to be an Authorized Officer of such Obligor,
and any action taken under this Agreement on behalf of Prudential by any
individual who on or after the date of this Agreement shall have been an
Authorized Officer of Prudential and whom the Obligors in good faith believe to
be an Authorized Officer of Prudential at the time of such action shall be
binding on Prudential even though such individual shall have ceased to be an
Authorized Officer of Prudential.

 

“Available Facility Amount” shall have the meaning specified in paragraph 2A.

 

“Bank Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of November 25, 2008, by and among Lippert Components, the
Bank Lenders and JPMorgan Chase Bank, N.A., as administrative agent for the Bank
Lenders, or any renewal, refinancing, refunding or replacement thereof, as any
of the foregoing may be amended, restated or otherwise modified from time to
time.

 

“Bank Credit Documents” shall mean the Bank Credit Agreement, the revolving
credit notes issued thereunder and each document, agreement or instrument
executed in connection therewith or related thereto.

 

“Bank Lenders” shall mean the lenders from time to time party to the Bank Credit
Agreement.

 

“Bankruptcy Law” shall have the meaning specified in clause (viii) of paragraph
7A.

 

 
38

--------------------------------------------------------------------------------

 

 

 

“Blocked Person” shall have the meaning specified in paragraph 8Q(i).

 

“Business Day” shall mean any day other than (i) a Saturday or a Sunday, (ii) a
day on which commercial banks in New York City are required or authorized to be
closed and (iii) for purposes of paragraph 2C hereof only, a day on which
Prudential is not open for business.

 

“Cancellation Date” shall have the meaning specified in paragraph 2H(3).

 

“Cancellation Fee” shall have the meaning specified in paragraph 2H(3).

 

“Capital Expenditures” shall mean, for any period, the sum of all amounts that
would, in accordance with GAAP, be included as capital expenditures on the
consolidated statement of cash flows for the Parent and its consolidated
Subsidiaries during such period (including the amount of assets leased under any
Capital Lease Obligation during such period), less the net proceeds received by
such Persons during such period from sales of fixed tangible assets as reflected
on the consolidated statement of cash flows for that period.

 

“Capital Lease” shall mean at any time a lease with respect to which the lessee
is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capital Stock” shall mean, with respect to any Person, any class of preferred,
common or other capital stock, share capital or similar equity interest of such
Person, including limited or general partnership interests in a partnership and
units or membership interests in a limited liability company.

 

“Capitalized Lease Obligation” shall mean any rental obligation which, under
GAAP, is or will be required to be capitalized on the books of the Parent or any
Subsidiary, taken at the amount thereof accounted for as indebtedness (net of
interest expenses) in accordance with GAAP.

 

“Cash Stock Buyback” shall mean any Parent stock repurchase.

 

“Change in Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof, excluding management personnel as listed in the proxy statement
dated April 11, 2013 of the Parent) of Equity Interests representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Parent; (b) occupation after the Effective
Date of a majority of the seats (other than vacant seats) on the board of
directors of the Parent by Persons who were neither (i) nominated by the board
of directors of the Parent nor (ii) appointed by directors so nominated; (c) the
acquisition after the Effective Date of direct or indirect Control of the Parent
by any Person or group; or (d) the ownership after the Effective Date by any
Person other than the Parent of any Equity Interests of the Issuer, or the
ownership by any Person other than the Issuer, or a Subsidiary of the Issuer
that is the owner thereof as of the Effective Date (or such later date on which
such Subsidiary Guarantor becomes a Subsidiary Guarantor pursuant to the terms
of this Agreement), of any Equity Interests of any Subsidiary Guarantor.

 

 
39

--------------------------------------------------------------------------------

 

 

 

“CISADA” shall have the meaning specified in paragraph 8Q(i).

 

“Closing Day” shall mean with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Request for Purchase of such Accepted Note, provided that (i) if the Issuer and
the Purchaser which is obligated to purchase such Accepted Note agree on an
earlier Business Day for such closing, the “Closing Day” for such Accepted Note
shall be such earlier Business Day, and (ii) if the closing of the purchase and
sale of such Accepted Note is rescheduled pursuant to paragraph 2G, the Closing
Day for such Accepted Note, for all purposes of this Agreement except references
to “original Closing Day” in paragraph 2H(2), shall mean the Rescheduled Closing
Day with respect to such Accepted Note.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean the shares of Capital Stock of the Credit Parties in
which a Lien has been created under the Pledge Agreement in favor of the
Security Trustee for the benefit of the holders of the Shelf Notes to secure the
obligations of the Credit Parties under this Agreement, the Shelf Notes and the
other Transaction Documents.

 

“Collateral Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Bank Lenders.

 

“Confirmation of Acceptance” shall have the meaning specified in paragraph 2E.

 

“Consolidated Indebtedness” shall mean, as of any date of determination, all
Indebtedness of the Parent and its Subsidiaries as would be shown on a
consolidated balance sheet of the Parent and its Subsidiaries as of such date
prepared in accordance with GAAP (other than the undrawn amount of any letters
of credit issued pursuant to the terms of the Bank Credit Agreement).

 

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Parent and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, but excluding: (i) non-cash after-tax charges for
the impairment of goodwill or other related intangibles; (ii) extraordinary
gains or losses determined in accordance with GAAP; (iii) net earnings of any
business entity (other than a direct or indirect Subsidiary of the Parent) in
which the Parent or any of its Subsidiaries has an ownership interest unless
such net earnings shall have been actually received by the Parent or its
Subsidiaries in the form of cash distributions; (iv) any portion of net earnings
of any Subsidiary of the Parent which for any reason is unavailable for
distribution to the Parent; (v) the cumulative effect of a change in accounting
principles; and (vi) any and all gains and losses that would be categorized as
other comprehensive income under GAAP.

 

“Consolidated Net Worth” shall mean, as of the date of determination, (a) the
sum of (i) the par value (or value stated on the books of the Parent) of the
Capital Stock (but excluding treasury stock and capital stock subscribed and
unissued) of the Parent and its Subsidiaries plus (ii) the amount of the paid-in
capital and retained earnings of the Parent and its Subsidiaries, in each case
as such amounts would be shown on a consolidated balance sheet of the Parent and
its Subsidiaries as of such date prepared in accordance with GAAP, minus (b) to
the extent included in clause (a) all amounts property attribute to Minority
Interests, if any, in the stock and surplus of Subsidiaries. For purposes of
calculating the Consolidated Net Worth the value of all accounts comprising
“Other Comprehensive Income” (as determined in accordance with GAAP) shall be
excluded.

 

 
40

--------------------------------------------------------------------------------

 

 

 

“Consolidated Tangible Net Worth” shall mean, as of any date of determination,
(a) the sum of (i) the par value (or value stated on the books of the Parent) of
the Capital Stock (but excluding treasury stock and capital stock subscribed and
unissued) of the Parent and its Subsidiaries plus (ii) the amount of the paid-in
capital and retained earnings of the Parent and its Subsidiaries, in each case
as such amounts would be shown on a consolidated balance sheet of the Parent and
its Subsidiaries as of such date prepared in accordance with GAAP, minus (b) to
the extent included in clause (a), (i) all amounts properly attributable to
Minority Interests, if any, in the stock and surplus of Subsidiaries of the
Parent, and (ii) the sum of the following (without duplication of deductions in
respect of items already deducted in arriving at surplus and retained earnings):
(A) cost of treasury shares, (B) the book value of all assets which should be
classified as intangibles (but in any event including goodwill, research and
development costs, customer relationships, trademarks, trade names, copyrights,
patents and franchises and unamortized debt discount), and (C) any write-up in
the book value of assets resulting from a revaluation thereof (other than any
such write-up made in connection with the acquisition of an asset from a Person
which is not an Affiliate of a Credit Party and so long as such a write-up is
made in accordance with GAAP and is based on the Fair Market Value of the
asset).

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Parent and its Subsidiaries as would be shown on a
consolidated balance sheet of the Parent and its Subsidiaries as of such date
prepared in accordance with GAAP.

 

“Consolidated Total Capitalization” shall mean, at any time, the sum of (i)
Consolidated Indebtedness and (ii) Consolidated Tangible Net Worth, in each case
determined as of the last day of the fiscal quarter of the Parent then most
recently ended.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Controlled Entity” shall mean (i) any of the Subsidiaries of the Issuer and any
of their or the Issuer’s respective Controlled Affiliates and (ii) if the Issuer
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Credit Parties” shall mean, collectively, without duplication, the Obligors and
the Subsidiary Guarantors.

 

“Delayed Delivery Fee” shall have the meaning specified in paragraph 2H(2).

 

“Distribution” shall mean in respect of any Person: (a) dividends or other
distributions or payments on capital stock or other equity interest of such
Person (except distributions in such stock or other equity interest); and (b)
the redemption or acquisition of such stock or other equity interests or of
warrants, rights or other options to purchase such stock or other equity
interests (except when solely in exchange for such stock or other equity
interests) unless made, contemporaneously, from the net proceeds of a sale of
such stock or other equity interests (but excluding the acquisition through
repurchase programs by the Parent of its common stock to be held as treasury
stock).

 

 
41

--------------------------------------------------------------------------------

 

 

 

“EBITDA” shall mean, for any period in issue, the sum of, without duplication,
income before income taxes for such period, plus, to the extent deducted in
determining income for such period, Interest Charges, depreciation, amortization
of tangible or intangible assets, plus (x) any non-cash charges relating to the
impairment of goodwill and non-cash expenses in connection with stock-based
compensation, extraordinary gains (or losses) and any gains (or losses) from the
sale or disposition of assets other than in the ordinary course of business and
(y) such other non-cash charges as the Required Holders may consent to in
writing; all on a consolidated basis for the Parent and its Subsidiaries and all
calculated in accordance with GAAP.

 

“Effective Date” shall mean February 24, 2014.

 

“Environmental Laws” shall mean all federal, state, local and foreign laws
relating to pollution or protection of the environment, including laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water or land), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes, and any and all regulations, codes, plans, orders,
decrees, judgments, injunctions, notices or demand letters issued, entered,
promulgated or approved thereunder.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as any Credit Party within the meaning of
section 414(b) of the Code, or any trade or business which is under common
control with any Credit Party within the meaning of section 414(c) of the Code.

 

“ERISA Event” shall mean (i) any "reportable event", as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Credit Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Credit Party or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by any Credit Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Credit Party or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

 
42

--------------------------------------------------------------------------------

 

 

 

“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act, and “Default” shall mean any of such events,
whether or not any such requirement has been satisfied.

 

“Excess Assets” shall have the meaning specified in paragraph 6H(ii).

 

“Excess Cash” shall mean an amount, not less than zero, which shall be equal to
the cash on hand on the last day of the most recent fiscal quarter then ended,
less $2,000,000.

 

“Excess Liquidity” shall mean the sum of the cash and marketable securities plus
the amount of the unused Revolving Credit Commitment (as such term is defined in
the Bank Credit Agreement).

 

“Excess Replacement Assets” shall have the meaning specified in paragraph
6H(ii).

 

“Excess Restricted Payments” shall mean an amount, not less than zero, which
shall be equal to the Restricted Payments made in cash during the current fiscal
quarter reduced by the Excess Cash as of the last day of the most recent fiscal
quarter then ended.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Existing Agreement” shall have the meaning specified in paragraph 1A.

 

“Facility” shall have the meaning specified in paragraph 2A.

 

“Fair Market Value” shall mean at any time and with respect to any property, the
sale value of such property that would reasonably be estimated to be realized in
an arm's-length sale at such time between an informed and willing buyer and an
informed and willing seller (neither being under a compulsion to buy or sell).

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America as promulgated by the Financial
Accounting Standards Board (“FASB”) or other accounting standards setting entity
accepted by the SEC.

 

“Governmental Authority” shall mean

 

(i)     the government of

 

(a)     the United States of America or any State or other political subdivision
thereof, or

 

 
43

--------------------------------------------------------------------------------

 

 

 

(b)     any jurisdiction in which the Parent or any Subsidiary conducts all or
any part of its business, or which asserts jurisdiction over any properties of
the Parent or any Subsidiary, or

 

(ii)     any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

 

“Governmental Official” shall mean any governmental official or employee,
employee of any government-owned or government-controlled entity, political
party, any official of a political party, candidate for political office,
official of any public international organization or anyone else acting in an
official capacity.

 

“Guarantee” shall mean, with respect to any Person (the “guarantor”), any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term “Guarantee” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee shall be equal to the outstanding
principal amount of the obligation guaranteed or such lesser amount to which the
maximum exposure of the guarantor shall have been specifically limited.

 

“Hedge Treasury Note(s)” shall mean, with respect to any Accepted Note, the
United States Treasury Note or Notes whose duration (as determined by
Prudential) most closely matches the duration of such Accepted Note.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Hedging Exposure Amount” shall mean at any time the maximum aggregate amount
(giving effect to any netting agreements) that the Obligors and the Subsidiaries
thereof would be required to pay at such time if all of their Hedging Agreements
were terminated at such time.

 

“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Shelf Note, any offer to purchase, or any purchase of, shares of capital stock
of any corporation or equity interests in any other entity, or securities
convertible into or representing the beneficial ownership of, or rights to
acquire, any such shares or equity interests, if such shares, equity interests,
securities or rights are of a class which is publicly traded on any securities
exchange or in any over-the-counter market, other than purchases of such shares,
equity interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Issuer makes
the Request for Purchase of such Shelf Note.

 

 
44

--------------------------------------------------------------------------------

 

 

 

“Inactive Subsidiary” shall mean, with respect to any Person, a Subsidiary of
such Person (i) that conducts no business activities on the Effective Date nor
on any date thereafter, (ii) the assets of which Subsidiary have a Fair Market
Value less than the smaller of (x) $50,000 or (y) one-half of one percent (.50%)
of the consolidated assets of such Person and its Subsidiaries; and (iii) the
total liabilities of which are less than $25,000; provided that if the assets of
all such Subsidiaries that meet the conditions of clauses (i), (ii) and (iii)
(each, a "Specified Subsidiary"), in the aggregate, exceed either of the
thresholds of clause (ii), then there shall be excluded from the term "Inactive
Subsidiary" the Specified Subsidiary having the greatest assets, and, if
necessary, the Specified Subsidiary having the next greatest assets, and so on,
until the assets of the remaining Specified Subsidiaries, in the aggregate, no
longer exceed either of such thresholds of clause (ii) (such remaining Specified
Subsidiaries constituting the Inactive Subsidiaries); provided further, that no
Credit Party shall be an Inactive Subsidiary.

 

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capitalized Lease Obligations of
such Person (and excluding from the definition of Indebtedness leases of real or
personal property which are not Capital Leases), (h) all obligations, contingent
or otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty (other than performance guaranties) and (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person's ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“INHAM Exemption” shall have the meaning specified n paragraph 9B(v).

 

“Intercreditor Agreement” shall mean that certain Second Amended and Restated
Intercreditor Agreement, dated as of the date hereof, by and among the Bank
Lenders, JPMorgan Chase Bank, N.A., in its capacity as administrative agent for
the Bank Lenders and as Collateral Agent, Prudential, each of the other holders
from time to time of the Shelf Notes and the Security Trustee (as amended,
restated, supplemented or otherwise modified from time to time).

 

 
45

--------------------------------------------------------------------------------

 

 

 

“Interest Charges” shall mean, for any period of four consecutive fiscal
quarters of the Parent, all net interest expense of the Parent and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

 

“Interest Rate Hedging Exposure Amount” shall mean the Hedging Exposure Amount
attributable to Interest Rate Hedging Agreements.

 

“Interest Rate Hedging Agreement” shall mean a Hedging Agreement between the
Issuer and an Interest Rate Protection Merchant which provides for interest rate
protection.

 

“Interest Rate Protection Merchant” shall mean a lender under the Bank Credit
Agreement or other financial institution which provides Hedging Agreements to
the Issuer for interest rate protection.

 

“Issuance Fee” shall have the meaning specified in paragraph 2H(1).

 

“Issuance Period” shall have the meaning specified in paragraph 2B.

 

“Issuer” shall have the meaning specified in the introductory paragraph hereto.

 

“Leverage Ratio” shall mean, as of the end of any fiscal quarter of the Parent,
the ratio of (a) Consolidated Indebtedness determined on the last day of such
fiscal quarter to (b) EBITDA for the period of four consecutive fiscal quarters
of the Parent ending on the last day of such fiscal quarter, each as determined
on a Pro Forma Basis.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien
(statutory or otherwise) or charge of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
any lease in the nature thereof, and the filing of or agreement to give any
financing statement under the Uniform Commercial Code of any jurisdiction) or
any other type of preferential arrangement for the purpose, or having the
effect, of protecting a creditor against loss or securing the payment or
performance of an obligation.

 

“Material” shall mean material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Parent and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” shall mean a Material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Parent and its Subsidiaries, taken as a whole, (b) the ability of the Issuer to
perform its obligations under this Agreement or any of the Shelf Notes, (c) the
ability of the Parent to perform its obligations under this Agreement or the
Parent Guaranty, (d) the ability of the Parent and its Subsidiaries, taken as a
whole, to perform their obligations under any of the other Transaction
Documents, (e) the validity or enforceability of this Agreement or any of the
other Transaction Documents or (f) the Liens taken as a whole granted by the
Pledge Agreement.

 

 
46

--------------------------------------------------------------------------------

 

 

 

“Minimum Debt Service Ratio” shall mean, on any date of determination, the ratio
of (i) EBITDA for the period of four consecutive fiscal quarters then most
recently ended, minus (A) Capital Expenditures made during such period, (B)
Excess Restricted Payments during such period (made in the form of cash
dividends), and (C) Cash Stock Buybacks that are not applied toward the lifetime
dollar limitation therefor set forth in paragraph 6G, to (ii) the current
portion of Consolidated Indebtedness (as determined as of such determination
date), plus Interest Charges for the period of four consecutive fiscal quarters
then most recently ended, in each case determined on a Pro Forma Basis.

 

“Minority Interests” shall mean any shares of stock of any class of a Subsidiary
of any Person (other than directors' qualifying shares as required by law) that
are not owned by such Person and/or one or more of such Person's Subsidiaries.
Minority Interests shall be valued by valuing "Minority Interests" consisting of
preferred stock at the voluntary or involuntary liquidation value of such
preferred stock, whichever is greater, and by valuing "Minority Interests"
consisting of common stock at the book value of capital and surplus applicable
thereto adjusted, if necessary, to reflect any changes from the book value of
such common stock required by the foregoing method of valuing "Minority
Interests" in preferred stock.

 

“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA.

 

“NAIC Annual Statement” shall have the meaning specified in paragraph 9B(i).

 

“New Subsidiary” shall have the meaning specified in paragraph 5K.

 

“Notes” shall have the meaning specified in paragraph 1C.

 

“Obligors” shall have the meaning specified in the introductory paragraph
hereto.

 

“OFAC” shall have the meaning specified in paragraph 8Q(i).

 

“OFAC Listed Person” shall have the meaning specified in paragraph 8Q(i).

 

“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer's Certificate” shall mean, with respect to any Obligor, a certificate
signed in the name of such Obligor by an Authorized Officer of such Obligor.

 

“Original Agreement” shall have the meaning specified in paragraph 1A.

 

“Parent” shall have the meaning specified in the introductory paragraph hereto.

 

“Parent Guaranty” shall have the meaning specified in paragraph 3A(1)(i).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

 

 
47

--------------------------------------------------------------------------------

 

 

 

“Permitted Liens” shall mean the following:

 

(i)     any Lien existing on November 25, 2008 which is listed on Schedule 6C to
this Agreement securing Indebtedness listed on such schedule and any extensions,
renewals and replacements of such Indebtedness that do not increase the
outstanding principal amount of such Indebtedness secured by such Lien, provided
that any such Lien shall secure only those obligations which it secured as of
November 25, 2008 (except that any such Liens on properties constructed,
improved or acquired with the proceeds of industrial revenue or development bond
issues representing Indebtedness of a Credit Party owing directly or indirectly
to GE Capital Finance, Inc., and which Liens secure only such issues, whether
such issues are outstanding as of November 25, 2008 or which thereafter become
outstanding, may secure other such issues representing Indebtedness so owing to
such obligee the proceeds of which have been used by a Credit Party to
construct, improve or acquire other property, so long as such Liens do not
extend to any property of a Credit Party not so financed and secure only
Indebtedness represented by such issues);

 

(ii)     any Lien created to secure all or any part of the purchase price, or to
secure Indebtedness incurred or assumed to pay all or any part of the purchase
price or cost of construction, of any fixed or capital assets acquired,
constructed or improved by any Obligor or any Subsidiary thereof after November
25, 2008 (other than Liens on any Restricted Assets); provided that (a) such
Lien secures Indebtedness permitted under this Agreement, (b) such Lien and the
Indebtedness secured thereby are incurred within 180 days (and in the case of
industrial revenue bonds, 360 days) prior to or after such acquisition or the
completion of such construction or improvement or the placing in service, as the
case may be, of the asset which is subject to such Lien, (c) the Indebtedness
secured thereby does not at any time exceed 85% (in the case of real property
and the improvements thereon) or 100% (in the case of personal property, other
than fixtures) of the cost of acquiring, constructing or improving such fixed or
capital assets, and (d) such Lien shall not apply to any other property or
assets of any Obligor or any Subsidiary thereof;

 

(iii)     carriers', warehousemen's, mechanics', repairmen's and other like
Liens imposed by law in an aggregate amount not exceeding $1,500,000 arising in
the ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established therefor in
accordance with GAAP on the books of the relevant Obligor or Subsidiary, as the
case may be, and as to which the failure to make payment during such contest
could not reasonably be expected to have a Material Adverse Effect;

 

(iv)     pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations in respect of which adequate reserves shall have
been established;

 

 
48

--------------------------------------------------------------------------------

 

 

 

(v)     deposits to secure the performance of bids, trade contracts, leases
(other than Capitalized Lease Obligations), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business and not incurred or made in connection
with the borrowing of money, the obtaining of advances or credit or the payment
of the deferred purchase price of property;

 

(vi)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Obligor or any Subsidiary thereof;

 

(vii)     Liens securing Indebtedness of one Credit Party to another Credit
Party (other than Liens on any Restricted Assets); provided that (w) such
Indebtedness is permitted under paragraphs 6D, 6F and 6I hereof (as applicable),
(x) all of the outstanding capital stock or other equity interests of each such
Credit Party shall be owned 100% directly or indirectly by the Parent, (y) each
of such Credit Parties to or by whom such Indebtedness is owed, or who owns
(directly or indirectly) any stock referred to in the preceding clause (x),
shall have become party to the Subsidiary Guaranty and (z) such Indebtedness
shall not be assigned or transferred by the obligee thereof to any Person other
than another Credit Party such that after giving effect to such assignment and
transfer all of the foregoing conditions are satisfied;

 

(viii)     Liens securing Indebtedness outstanding under the Bank Credit
Agreement so long as the Shelf Notes are secured equally and ratably therewith
pursuant to such documents, instruments and agreements as shall be required by
the Required Holders, including without limitation an intercreditor agreement by
and among the Bank Lenders and the holders of the Shelf Notes in form
satisfactory to the Required Holders;

 

(ix)     Liens not otherwise permitted by clauses (i) through (viii) above and
(x) below (other than Liens on any Restricted Assets), provided that the
aggregate amount of all Indebtedness secured by such Liens shall not at any time
exceed 15% of Consolidated Net Worth (determined as of the last day of the then
most recently ended fiscal quarter of the Parent); and

 

(x)     Liens that extend, renew or replace Liens permitted by clauses (i)
through (ix);

 

provided, however, that at no time shall Indebtedness secured by Liens described
in clauses (i), (ii), (ix) and (x) exceed 55% of Consolidated Total
Capitalization at such time.

 

Notwithstanding anything contained herein to the contrary, the Obligors
acknowledge and agree that they will not, and will not permit any of their
respective Subsidiaries to, create, incur, assume or permit to exist any Liens
in respect of any Indebtedness under the Bank Credit Agreement, except in
accordance with clause (viii) above. In no event shall any Lien on any
Restricted Asset be a Permitted Lien.

 

 
49

--------------------------------------------------------------------------------

 

 

 

“Permitted Loans and Investments” shall mean (i) subject to paragraph 6D(vi)
hereof, investments, loans and advances by any Credit Party and any of its
Subsidiaries in and to Wholly-Owned Subsidiaries; (ii) capital stock of the
Parent; (iii) investments in commercial paper and loan participations maturing
within 270 days from the date of acquisition thereof having, at such date of
acquisition, a rating of A-1 or P-1 or better from Standard & Poor's
Corporation, Moody's Investors Service, Inc. or by another nationally recognized
credit rating agency; (iv) direct obligations of, or obligations the principal
of or interest on which are unconditionally guaranteed by the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America) (or by any other
foreign government of equal or better credit quality), in each case maturing
within one year from the date of acquisition thereof; (v) investments in
certificates of deposit, banker's acceptances and time deposits maturing within
one year from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank which is on the Federal Reserve Board’s list of
the top 50 bank holding companies (or is a subsidiary thereof); (vi) fully
collateralized repurchase agreements, having terms of less than 90 days, for
government obligations of the type specified in (iv) above with a commercial
bank or trust company meeting the requirements of (v) above; and (vii)
investments in addition to those permitted by clauses (i) through (vi),
including acquisitions of the assets or stock or other securities of any Person,
provided, however, that (x) the total consideration for any acquisition of the
assets or stock or other securities of any one Person and its affiliates and
subsidiaries shall not exceed $50,000,000 (determined, with respect to the
aggregate amount paid for such acquisition, including estimated earn out
payments, determined in accordance with GAAP), (y) any such acquisition which
shall be in an amount of $20,000,000 or greater (determined, with respect to the
aggregate amount paid for such acquisition, including estimated earn out
payments, determined in accordance with GAAP) shall require the submission by
the Obligors, as a further condition of its being a part of the Permitted Loans
and Investments, to the holders of Notes of a (I) pro forma compliance
certificate (addressing all financial covenants and demonstrating that after
giving effect to such acquisition, the calculation of the Maximum Leverage Ratio
will not exceed 2.25 to 1.00) and in form and substance consistent with
hisorical reporting not less than fourteen days prior to the closing thereof,
and (II) compliance certificate (addressing all financial covenants and
demonstrating that after giving effect to any earn out payment in excess of
$2,000,000 with respect to such acquisition, the calculation of the Maximum
Leverage Ratio will not exceed 2.25 to 1.00) and in form and substance
consistent with historical reporting not less than fourteen days prior to the
making of any such earn-out payment, and (z) any acquisitions not satisfying all
of the requirements of this proviso shall be deemed, in their entirety, not to
be Permitted Loans and Investments.

 

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

“Plan” shall mean any employee pension benefit plan (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Issuer or any ERISA Affiliate.

 

“Pledge Agreement” shall have the meaning specified in paragraph 3A(1)(iv).

 

 
50

--------------------------------------------------------------------------------

 

 

 

“Preferred Stock” shall mean any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

 

“Priority Debt” shall mean, as of any date, the sum (without duplication) of all
outstanding secured Indebtedness of any Obligor or any Subsidiary of any
Obligor, other than (a) secured Indebtedness of such Subsidiary owing solely to
any Obligor or any Wholly-Owned Subsidiary of any Obligor, and (b) Indebtedness
of any Credit Party under the Bank Credit Agreement and with respect to the
Notes.

 

“Pro Forma Basis” shall mean, for the determinations of “EBITDA”, “Consolidated
Indebtedness”, “Capital Expenditures” and “Interest Charges” for any period of
four consecutive fiscal quarters of the Parent or as of the relevant reporting
date, as the case may be, for purposes of calculating the Leverage Ratio and the
Minimum Debt Service Ratio, that such determinations shall be made on the
assumptions that (a) each Wholly-Owned Subsidiary that was acquired by a Credit
Party during such period from a Person that was not an Affiliate of a Credit
Party and each disposition during such period of any Person that ceases to be a
Wholly-Owned Subsidiary upon such disposition, occurred on the first day of such
period, and (b) all Indebtedness incurred or paid (or to be incurred or paid) by
all such Persons in connection with all such transactions (x) was incurred or
paid on the first day of such period, as the case may be, and (y) if incurred,
was outstanding in full at all times during such period and had in effect at all
times during such period (or any portion of such period during which such Debt
was not actually outstanding) an interest rate equal to the interest rate in
effect on the date of the actual incurrence thereof (regardless of whether such
interest rate is a floating rate or would otherwise change over time by
reference to a formula or for any other reason).

 

“Prudential” shall have the meaning specified in the introduction hereto.

 

“Prudential Affiliate” shall mean (i) any corporation or other entity
controlling, controlled by, or under common control with, Prudential and (ii)
any managed account or investment fund which is managed by Prudential or a
Prudential Affiliate described in clause (i) of this definition. For purposes of
this definition, the terms “control”, “controlling” and “controlled” shall mean
the ownership, directly or through subsidiaries, of a majority of a
corporation’s or other Person’s Voting Stock or equivalent voting securities or
interests.

 

“Purchasers” shall have the meaning specified in the introduction hereto.

 

“PTE” shall have the meaning specified in paragraph 9B(i).

 

“QPAM Exemption” shall have the meaning specified in paragraph 9B(iv).

 

“Request for Purchase” shall have the meaning specified in paragraph 2C.

 

“Required Holder(s)” shall mean the holder or holders of at least 66-2/3% of the
aggregate principal amount of the Shelf Notes or of a Series of Shelf Notes, as
the context may require, from time to time outstanding and, if no Shelf Notes
are outstanding, shall mean Prudential.

 

 
51

--------------------------------------------------------------------------------

 

 

 

“Rescheduled Closing Day” shall have the meaning specified in paragraph 2G.

 

“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of the Issuer or
the Parent, general counsel of the Issuer or the Parent or any other officer of
the Issuer or the Parent, as the context requires, involved principally in its
financial administration or its controllership function.

 

“Restricted Assets” shall mean “inventory” or “accounts” or any “proceeds”
thereof, as such terms are defined in Section 9-102 of the Uniform Commercial
Code as in effect in the State of New York from time to time.

 

“Restricted Payment” shall mean: (i) any Distribution in respect of a Credit
Party or any Subsidiary of a Credit Party, including, without limitation, any
Distribution resulting in the acquisition by a Credit Party of securities which
would constitute treasury stock, and (ii) any payment, repayment, redemption,
retirement, repurchase or other acquisition, direct, or indirect, by a Credit
Party or any Subsidiary thereof, on account of, or in respect of, the principal
of any Subordinated Debt (or any installment thereof) prior to the regularly
scheduled maturity date thereof (as in effect on the date such Subordinated Debt
was originally incurred) other than in respect of Subordinated Debt of one
Credit Party to another Credit Party provided that no Event of Default exists or
would exist after such prepayment.

 

For purposes of this Agreement, the amount of any Restricted Payment made in
property shall be the greater of (x) the Fair Market Value of such property (as
determined in good faith by the board of directors (or equivalent governing
body) of the Person making such Restricted Payment) and (y) the net book value
thereof on the books of such Person, in each case determined as of the date on
which such Restricted Payment is made.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Trustee” shall mean JPMorgan Chase Bank, N.A., in its capacity as
security trustee for the holders of the Shelf Notes.

 

“Series” shall have the meaning specified in paragraph 1C.

 

“Shelf Note” shall have the meaning specified in paragraph 1C.

 

“Significant Holder” shall mean at any time (i) Prudential, so long as
Prudential or any Prudential Affiliate shall hold (or be committed under this
Agreement to purchase) any Shelf Note at such time, or (ii) any other holder at
such time of at least 10% of the aggregate principal amount of the Shelf Notes
of any Series then outstanding.

 

“Source” shall have the meaning specified in paragraph 9B.

 

“Subordinated Debt” shall mean any Indebtedness that is in any manner
subordinated in right of payment or security in any respect to the Notes.

 

 
52

--------------------------------------------------------------------------------

 

 

 

“Subordination Agreement” shall have the meaning specified in paragraph
3(A)(1)(iii).

 

“Subsidiary” shall mean, with respect to any Person (the “parent entity”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent entity in the parent entity’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by the parent entity,
or (b) that is, as of such date, otherwise controlled by the parent entity or
one or more subsidiaries of the parent entity or by the parent entity and one or
more subsidiaries of the parent entity. Unless the context otherwise clearly
requires, any reference to a "Subsidiary" is a reference to a Subsidiary of the
Parent.

 

“Subsidiary Guaranty” shall have the meaning specified in paragraph 3A(1)(ii).

 

“Subsidiary Guarantor” shall mean (a) each of the Subsidiaries of the Obligors
listed on Schedule 3A(1), and (b) each Person that hereafter becomes a party to
the Subsidiary Guaranty pursuant to the requirements of paragraph 5K.

 

“Succession Plan” shall have the meaning specified in paragraph 5M.

 

“Successor Corporation” shall have the meaning specified in paragraph 6B.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Transaction Documents” shall mean, collectively, this Agreement, the Shelf
Notes, the Pledge Agreement, the Subordination Agreement, the Subsidiary
Guaranty and the Intercreditor Agreement, and any and all other agreements,
documents, certificates and instruments from time to time executed or delivered
in connection therewith or related thereto.

 

“Transfer” shall have the meaning specified in paragraph 6H.

 

“Transferee” shall mean any direct or indirect transferee of all or any part of
any Shelf Note purchased by any Purchaser under this Agreement.

 

“Trust Agreement” shall mean that certain Amended and Restated Collateralized
Trust Agreement, dated as of February 24, 2014, by and among the Issuer,
Prudential, each of the holders of the Shelf Notes from time to time and the
Security Trustee (as amended, supplemented or otherwise modified from time to
time).

 

“2005 Notes” shall have the meaning specified in paragraph 1A.

 

“2006 Notes” shall have the meaning specified in paragraph 1A.

 

 
53

--------------------------------------------------------------------------------

 

 

 

“USA PATRIOT Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as may be amended from time to
time.

 

“U.S. Dollars” shall mean the lawful currency of the United States of America.

 

“U.S. Economic Sanctions” shall have the meaning specified in paragraph 8Q(i).

 

“Voting Stock” shall mean, with respect to any Person, any shares of stock (or
similar equity interests) of such Person whose holders are entitled under
ordinary circumstances to vote for the election of directors (or members of a
similar body that has management authority of such Person) of such Person
(irrespective of whether at the time stock (or similar equity interests) of any
other class or classes shall have or might have voting power by reason of the
happening of any contingency).

 

“Wholly-Owned Subsidiary” shall mean, at any time, any Subsidiary one hundred
percent (100%) of all of the equity interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the
Obligors and the Obligors’ other Wholly-Owned Subsidiaries at such time.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

10C.     Accounting Principles, Terms and Determinations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Issuer notifies Prudential that the Issuer requests an amendment to
any provision hereof to eliminate the effect of any change occurring after the
date hereof in GAAP or in the application thereof on the operation of such
provision (or if Prudential notifies the Issuer that the Required Holders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. For purposes of determining compliance with this
Agreement (including, without limitation, paragraphs 5 and 6 and the definition
of “Indebtedness”), any election by any Credit Party to measure any financial
liability using fair value (as permitted by Financial Accounting Standards Board
Accounting standards Codification Topic No. 825-10-25 - Fair Value Option,
International Accounting Standard 39 - Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.

 

11.      [Intentionally Deleted].

 

 
54

--------------------------------------------------------------------------------

 

 

 

12.      CONFIDENTIALITY.

 

For the purposes of this paragraph 12, “Confidential Information” means
information delivered to Prudential or any Purchaser by or on behalf of any
Credit Party or any of its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by Prudential or such Purchaser as being confidential information
of such Credit Party or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to Prudential
or such Purchaser, as the case may be, prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by Prudential or
such Purchaser or any person acting on their behalf, (c) otherwise becomes known
to Prudential or such Purchaser other than through disclosure by any Credit
Party or any of its Subsidiaries or (d) constitutes financial statements
delivered to Prudential or such Purchaser under paragraph 5A that are otherwise
publicly available. Prudential and each Purchaser will maintain the
confidentiality of such Confidential Information received by it in accordance
with procedures adopted by Prudential or such Purchaser, as the case may be, in
good faith to protect confidential information of third parties delivered to it,
provided that Prudential or such Purchaser, as the case may be, may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Shelf Notes
or this Agreement), (ii) its financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with the terms of this paragraph 12, (iii) any other holder of any
Shelf Note, (iv) any Institutional Investor to which it sells or offers to sell
such Shelf Note or any part thereof or any participation therein (if such
Institutional Investor has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this paragraph 12),
(v) any Person from which it offers to purchase any security of the Parent or of
the Issuer (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this paragraph 12),
(vi) any federal or state regulatory authority having jurisdiction over
Prudential or such Purchaser, as the case may be, (vii) the National Association
of Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about Prudential’s
or such Purchaser’s investment portfolio, or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to Prudential or
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which Prudential or such Purchaser is a party,
or (z) if an Event of Default has occurred and is continuing, to the extent
Prudential or such Purchaser may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of its rights and remedies under the Shelf Notes and this Agreement.
Each holder of a Shelf Note, by its acceptance of a Shelf Note, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this
paragraph 12 as though it were a party to this Agreement. On reasonable request
by the Issuer in connection with the delivery to any holder of a Shelf Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Issuer
embodying the provisions of this paragraph 12.

 

13.      MISCELLANEOUS.

 

13A.      Shelf Note Payments. The Issuer agrees that, so long as any Purchaser
shall hold any Shelf Note, it will make payments of principal of, interest on,
and any Yield-Maintenance Amount, if any, payable with respect to, such Shelf
Note, which comply with the terms of this Agreement, by wire transfer of
immediately available funds for credit (not later than 2:00 p.m., New York City
local time, on the date due) to (i) the account or accounts of such Purchaser
specified in the Confirmation of Acceptance with respect to such Shelf Note in
the case of any Shelf Note or (ii) such other account or accounts in the United
States as such Purchaser may from time to time designate in writing,
notwithstanding any contrary provision herein or in any Shelf Note with respect
to the place of payment. Each Purchaser agrees that, before disposing of any
Shelf Note, it will make a notation thereon (or on a schedule attached thereto)
of all principal payments previously made thereon and of the date to which
interest thereon has been paid. The Issuer agrees to afford the benefits of this
paragraph 13A to any Transferee which shall have made the same agreement as the
Purchasers have made in this paragraph 13A.

 

 
55

--------------------------------------------------------------------------------

 

 

 

13B.      Expenses. The Issuer agrees, whether or not the transactions
contemplated hereby shall be consummated, to pay, and save Prudential, each
Purchaser and any Transferee harmless against liability for the payment of, all
reasonable out-of-pocket expenses arising in connection with such transactions,
including (i) all document production and duplication charges and the fees and
expenses of any special counsel engaged by Prudential or any Purchaser or any
Transferee in connection with this Agreement and the other Transaction
Documents, the transactions contemplated hereby and any subsequent proposed
modification of, or proposed consent under, this Agreement or the other
Transaction Documents, whether or not such proposed modification shall be
effected or proposed consent granted, and (ii) the costs and expenses, including
reasonable attorneys’ fees, incurred by Prudential or any Purchaser or any
Transferee in enforcing (or determining whether or how to enforce) any rights
under this Agreement, the Shelf Notes or the other Transaction Documents or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement or the other Transaction
Documents or the transactions contemplated hereby or thereby or by reason of
Prudential, any Purchaser or any Transferee having acquired any Shelf Note,
including, without limitation, costs and expenses incurred in any workout,
restructuring or bankruptcy case. The obligations of the Issuer under this
paragraph 13B shall survive the transfer of any Shelf Note or portion thereof or
interest therein by Prudential, any Purchaser or any Transferee and the payment
of any Shelf Note.

 

13C.      Consent to Amendments. This Agreement may be amended, and any Credit
Party or Subsidiary thereof may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, if the Issuer shall
obtain the written consent to such amendment, action or omission to act, of the
Required Holder(s) of all Shelf Notes except that, (i) with the written consent
of the holders of all Shelf Notes of a particular Series, and if an Event of
Default shall have occurred and be continuing, of the holders of all Shelf Notes
of all Series, at the time outstanding (and not without such written consents),
the Shelf Notes of such Series may be amended or the provisions thereof waived
to change the maturity thereof, to change or affect the principal thereof, or to
change or affect the rate or time of payment of interest on or any
Yield-Maintenance Amount or prepayment compensation payable with respect to the
Shelf Notes of such Series, (ii) without the written consent of the holder or
holders of all Shelf Notes at the time outstanding, no amendment to or waiver of
the provisions of this Agreement shall change or affect the provisions of
paragraph 7A or this paragraph 13C insofar as such provisions relate to
proportions of the principal amount of the Shelf Notes of any Series, or the
rights of any individual holder of Shelf Notes, required with respect to any
declaration of Shelf Notes to be due and payable or with respect to any consent,
amendment, waiver or declaration which would affect such provisions in the
manner described in this clause (ii), (iii) with the written consent of
Prudential (and not without the written consent of Prudential) the provisions of
paragraph 2B may be amended or waived (except insofar as any such amendment or
waiver would affect any rights or obligations with respect to the purchase and
sale of Shelf Notes which shall have become Accepted Notes prior to such
amendment or waiver), and (iv) with the written consent of all of the Purchasers
which shall have become obligated to purchase Accepted Notes of any Series (and
not without the written consent of all such Purchasers), any of the provisions
of paragraphs 2B and 3 may be amended or waived insofar as such amendment or
waiver would affect only rights or obligations with respect to the purchase and
sale of the Accepted Notes of such Series or the terms and provisions of such
Accepted Notes. Each holder of any Shelf Note at the time or thereafter
outstanding shall be bound by any consent authorized by this paragraph 13C,
whether or not such Shelf Note shall have been marked to indicate such consent,
but any Shelf Notes issued thereafter may bear a notation referring to any such
consent. No course of dealing between any of the Credit Parties and the holder
of any Shelf Note nor any delay in exercising any rights hereunder or under any
Shelf Note shall operate as a waiver of any rights of any holder of such Shelf
Note. As used herein and in the Shelf Notes, the term “this Agreement” and
references thereto shall mean this Agreement (including, without limitation, all
Schedules and Exhibits attached hereto) as it may from time to time be amended
or supplemented.

 

 
56

--------------------------------------------------------------------------------

 

 

 

13D.      Form, Registration, Transfer and Exchange of Shelf Notes; Lost Shelf
Notes. The Shelf Notes are issuable as registered notes without coupons in
denominations of at least $1,000,000, except as may be necessary to reflect any
principal amount not evenly divisible by $1,000,000. The Issuer shall keep at
its principal office a register in which the Issuer shall provide for the
registration of Shelf Notes and of transfers of Shelf Notes. Upon surrender for
registration of transfer of any Shelf Note at the principal office of the
Issuer, the Issuer shall, at its expense, execute and deliver one or more new
Shelf Notes of like tenor and of a like aggregate principal amount, registered
in the name of such transferee or transferees. At the option of the holder of
any Shelf Note, such Shelf Note may be exchanged for other Shelf Notes of like
tenor and of any authorized denominations, of a like aggregate principal amount,
upon surrender of the Shelf Note to be exchanged at the principal office of the
Issuer. Whenever any Shelf Notes are so surrendered for exchange, the Issuer
shall, at its expense, execute and deliver the Shelf Notes which the holder
making the exchange is entitled to receive. Each installment of principal
payable on each installment date upon each new Shelf Note issued upon any such
transfer or exchange shall be in the same proportion to the unpaid principal
amount of such new Shelf Note as the installment of principal payable on such
date on the Shelf Note surrendered for registration of transfer or exchange bore
to the unpaid principal amount of such Shelf Note. No reference need be made in
any such new Shelf Note to any installment or installments of principal
previously due and paid upon the Shelf Note surrendered for registration of
transfer or exchange. Every Shelf Note surrendered for registration of transfer
or exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer duly executed, by the holder of such Shelf Note or such holder’s
attorney duly authorized in writing. Any Shelf Note or Shelf Notes issued in
exchange for any Shelf Note or upon transfer thereof shall carry the rights to
unpaid interest and interest to accrue which were carried by the Shelf Note so
exchanged or transferred, so that neither gain nor loss of interest shall result
from any such transfer or exchange. Upon receipt of written notice from the
holder of any Shelf Note of the loss, theft, destruction or mutilation of such
Shelf Note and, in the case of any such loss, theft or destruction, upon receipt
of such holder’s unsecured indemnity agreement, or in the case of any such
mutilation upon surrender and cancellation of such Shelf Note, the Issuer will
make and deliver a new Shelf Note, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Shelf Note.

 

 
57

--------------------------------------------------------------------------------

 

 

 

13E.      Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Issuer may treat the Person in whose name any
Shelf Note is registered as the owner and holder of such Shelf Note for the
purpose of receiving payment of principal of and interest on, and any
Yield-Maintenance Amount or other prepayment compensation payable with respect
to, such Shelf Note and for all other purposes whatsoever, whether or not such
Shelf Note shall be overdue, and the Issuer shall not be affected by notice to
the contrary. Subject to the preceding sentence, the holder of any Shelf Note
may from time to time grant participations in all or any part of such Shelf Note
to any Person on such terms and conditions as may be determined by such holder
in its sole and absolute discretion.

 

13F.      Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of any Obligor in connection herewith shall survive the execution and
delivery of this Agreement, the Shelf Notes, the other Transaction Documents and
each Confirmation of Acceptance, the transfer by any Purchaser of any Shelf Note
or portion thereof or interest therein and the payment of any Shelf Note, and
may be relied upon by any Transferee, regardless of any investigation made at
any time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement, the Shelf Notes and the other Transaction
Documents embody the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings relating to such subject matter.

 

13G.      Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including any Transferee) whether so expressed or not.

 

13H.      Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not avoid the occurrence of a Default or Event of Default if such action
is taken or such condition exists.

 

13I.      Notices. All written communications provided for hereunder (other than
communications provided for under paragraph 2) shall be sent by first class mail
or nationwide overnight delivery service (with charges prepaid) and (i) if to
any Purchaser of any Shelf Note, addressed to it at such address as it shall
have specified for such communications in the Purchaser Schedule attached to the
applicable Confirmation of Acceptance or at such other address as any such
Purchaser shall have specified to the Issuer in writing, (ii) if to any other
holder of any Shelf Note, addressed to it at such address as it shall have
specified in writing to the Issuer or, if any such holder shall not have so
specified an address, then addressed to such holder in care of the last holder
of such Shelf Note which shall have so specified an address to the Issuer and
(iii) if to any Obligor, addressed to it at 3501 Country Road 6 East, Elkhart,
Indiana 46514, Fax number (574) 217-0358, Attention: Joseph S. Giordano, III,
provided, however, that any such communication to any Obligor may also, at the
option of the Person sending such communication, be delivered by any other means
either to such Obligor at their addressed specified above or to any Authorized
Officer of such Obligor. Any communication pursuant to paragraph 2 shall be made
by the method specified for such communication in paragraph 2, and shall be
effective to create any rights or obligations under this Agreement only if, in
the case of a telephone communication, an Authorized Officer of the party
conveying the information and of the party receiving the information are parties
to the telephone call, and in the case of a facsimile communication, the
communication is signed by an Authorized Officer of the party conveying the
information, addressed to the attention of an Authorized Officer of the party
receiving the information, and in fact received at the facsimile terminal the
number of which is listed for the party receiving the communication in the
Information Schedule or at such other facsimile terminal as the party receiving
the information shall have specified in writing to the party sending such
information.

 

 
58

--------------------------------------------------------------------------------

 

 

 

13J.      Payments Due on Non-Business Days. Anything in this Agreement, the
Shelf Notes or the other Transaction Documents to the contrary notwithstanding,
any payment of principal of or interest on, any Yield-Maintenance Amount or
other prepayment compensation payable with respect to, any Shelf Note that is
due on a date other than a Business Day shall be made on the next succeeding
Business Day. If the date for any payment is extended to the next succeeding
Business Day by reason of the preceding sentence, the period of such extension
shall not be included in the computation of the interest payable on such
Business Day.

 

13K.      Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13L.      Descriptive Headings. The descriptive headings of the several
paragraphs of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

13M.      Satisfaction Requirement. If any agreement, certificate or other
writing, or any action taken or to be taken, is by the terms of this Agreement
required to be satisfactory to Prudential, any Purchaser, to any holder of Shelf
Notes or to the Required Holder(s), the determination of such satisfaction shall
be made by Prudential, such Purchaser, such holder or the Required Holder(s), as
the case may be, in the sole and exclusive judgment (exercised in good faith) of
the Person or Persons making such determination.

 

13N.      Governing Law. IN ACCORDANCE WITH THE PROVISIONS OF §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE
INTERNAL LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE OF LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

 

 
59

--------------------------------------------------------------------------------

 

 

 

13O.      Severalty of Obligations. The sales of Shelf Notes to the Purchasers
are to be several sales, and the obligations of Prudential and the Purchasers
under this Agreement are several obligations. No failure by Prudential or any
Purchaser to perform its obligations under this Agreement shall relieve any
other Purchaser or the Issuer of any of its obligations hereunder, and neither
Prudential nor any Purchaser shall be responsible for the obligations of, or any
action taken or omitted by, any other such Person hereunder.

 

13P.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile transmission or electronic mail
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

13Q.      Binding Agreement. When this Agreement is executed and delivered by
the Obligors and Prudential, it shall become a binding agreement between the
Obligors and Prudential. This Agreement shall also inure to the benefit of each
Purchaser which shall have executed and delivered a Confirmation of Acceptance,
and each such Purchaser shall be bound by this Agreement to the extent provided
in such Confirmation of Acceptance.

 

13R.      Jury Waiver. THE OBLIGORS, PRUDENTIAL AND THE OTHER HOLDERS FROM TIME
TO TIME OF THE SHELF NOTES AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT, OR ANY DEALINGS BETWEEN OR AMONG THEM
RELATING TO THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. THE OBLIGORS,
PRUDENTIAL, THE PURCHASERS AND EACH OF THE OTHER HOLDERS OF SHELF NOTES FROM
TIME TO TIME EACH ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO THIS BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER IN
ENTERING INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, AND THAT EACH
WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE
OBLIGORS, PRUDENTIAL, THE PURCHASERS AND EACH OF THE OTHER HOLDERS OF SHELF
NOTES FROM TIME TO TIME FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

 
60

--------------------------------------------------------------------------------

 

 

 

13S.      Personal Jurisdiction. To the fullest extent permitted by law, each of
the Obligors irrevocably agrees that any legal action or proceeding with respect
to this Agreement, the Shelf Notes, the other Transaction Documents or any of
the agreements, documents or instruments delivered in connection herewith may be
brought in the courts of the State of New York or the United States of America
for the Southern District of New York as Prudential and the other holders from
time to time of Shelf Notes (as applicable) may elect, and, by its execution and
delivery hereof, each Obligor accepts and consents to, for itself and in respect
of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts and, to the fullest extent permitted by law, agrees that such
jurisdiction shall be exclusive, unless waived by Prudential and the other
holders from time to time of Shelf Notes (as applicable) in writing, with
respect to any action or proceeding brought by the Obligors against Prudential,
any Purchaser or any holder of Shelf Notes. Each of the Obligors hereby waives,
to the full extent permitted by law, any right to stay or to dismiss any action
or proceeding brought before said courts on the basis of forum non conveniens.

 

[Remainder of page intentionally left blank. Next page is signature page.]

 

 
61

--------------------------------------------------------------------------------

 

 

 

 



Very truly yours,

 

LIPPERT COMPONENTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

Joseph S. Giordano III 

 

 

Title:

Vice President

 


 

DREW INDUSTRIES INCORPORATED

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Joseph S. Giordano III

 

 

Title:

Chief Financial Officer and Treasurer

 

   

 

 

The foregoing Agreement is hereby accepted

as of the date first above written.

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

By:                                                                                         

Name:

Title:     Vice President

 

 62

 